Exhibit 10.9

FORM OF

 

LOGO [g714040g81l82.jpg]

International Swaps and Derivatives Association, Inc.

2002 MASTER AGREEMENT

dated as of March 8, 2019

MIZUHO CAPITAL MARKETS LLC and VERIZON OWNER TRUST 2019-A

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions. This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement”.

Accordingly, the parties agree as follows:—

 

1.

Interpretation

(a)    Definitions. The terms defined in Section 14 and elsewhere in this Master
Agreement will have the meanings therein specified for the purpose of this
Master Agreement.

(b)    Inconsistency. In the event of any inconsistency between the provisions
of the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement, such Confirmation will prevail for the
purpose of the relevant Transaction.

(c)    Single Agreement. All Transactions are entered into in reliance on the
fact that this Master Agreement and all Confirmations form a single agreement
between the parties (collectively referred to as this “Agreement”), and the
parties would not otherwise enter into any Transactions.

 

2.

Obligations

(a)    General Conditions.

(i)    Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

(ii)    Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

 

1



--------------------------------------------------------------------------------

(iii)    Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
condition specified in this Agreement to be a condition precedent for the
purpose of this Section 2(a)(iii).

(b)    Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the Scheduled Settlement Date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change.

(c)    Netting of Payments. If on any date amounts would otherwise be payable:—

(i)    in the same currency; and

(ii)    in respect of the same Transaction,

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction. The
election may be made in the Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions identified as
being subject to the election (in which case clause (ii) above will not apply to
such Transactions). If Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing. This election may be made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through which the parties make and receive payments or deliveries.

(d)    Deduction or Withholding for Tax.

(i)    Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will—

(1)    promptly notify the other party (“Y”) of such requirement;

(2)    pay to the relevant authorities the full amount required to be deducted
or withheld (including the full amount required to be deducted or withheld from
any additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

(3)    promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

 

2



--------------------------------------------------------------------------------

(4)    if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment
to which Y is otherwise entitled under this Agreement, such additional amount as
is necessary to ensure that the net amount actually received by Y (free and
clear of Indemnifiable Taxes, whether assessed against X or Y) will equal the
full amount Y would have received had no such deduction or withholding been
required. However, X will not be required to pay any additional amount to Y to
the extent that it would not be required to be paid but for:—

(A)    the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

(B)    the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, after a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (II) a
Change in Tax Law.

(ii)    Liability. If:—

(1)    X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

(2)    X does not so deduct or withhold; and

(3)    a liability resulting from such Tax is assessed directly against X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

3.

Representations

Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement). If any “Additional Representation” is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.

 

(a)    Basic

Representations.

(i)    Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;

(ii)    Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorize such execution,
delivery and performance;

 

3



--------------------------------------------------------------------------------

(iii)    No Violation or Conflict. Such execution, delivery and performance do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(iv)    Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(v)    Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

(b)    Absence of Certain Events. No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party.

(c)    Absence of Litigation. There is not pending or, to its knowledge,
threatened against it, any of its Credit Support Providers or any of its
applicable Specified Entities any action, suit or proceeding at law or in equity
or before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.

(d)    Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

(e)    Payer Tax Representation. Each representation specified in the Schedule
as being made by it for the purpose of this Section 3(e) is accurate and true.

(f)    Payee Tax Representations. Each representation specified in the Schedule
as being made by it for the purpose of this Section 3(f) is accurate and true.

(g)    No Agency. It is entering into this Agreement, including each
Transaction, as principal and not as agent of any person or entity.

 

4.

Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

(a)    Furnish Specified Information. It will deliver to the other party or, in
certain cases under clause (iii) below, to such government or taxing authority
as the other party reasonably directs:—

(i)    any forms, documents or certificates relating to taxation specified in
the Schedule or any Confirmation;

(ii)    any other documents specified in the Schedule or any Confirmation; and

 

4



--------------------------------------------------------------------------------

(iii)    upon reasonable demand by such other party, any form or document that
may be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

(b)    Maintain Authorisations. It will use all reasonable efforts to maintain
in full force and effect all consents of any governmental or other authority
that are required to be obtained by it with respect to this Agreement or any
Credit Support Document to which it is a party and will use all reasonable
efforts to obtain any that may become necessary in the future.

(c)    Comply With Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

(d)    Tax Agreement. It will give notice of any failure of a representation
made by it under Section 3(f) to be accurate and true promptly upon learning of
such failure.

(e)    Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled, or considered to have its seat, or where an Office through which it
is acting for the purpose of this Agreement is located (“Stamp Tax
Jurisdiction”), and will indemnify the other party against any Stamp Tax levied
or imposed upon the other party or in respect of the other party’s execution or
performance of this Agreement by any such Stamp Tax Jurisdiction which is not
also a Stamp Tax Jurisdiction with respect to the other party.

 

5.

Events of Default and Termination Events

(a)    Events of Default. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any of the following events constitutes (subject to Sections
5(c) and 6(e)(iv)) an event of default (an “Event of Default”) with respect to
such party:—

(i)    Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or
(4) required to be made by it if such failure is not remedied on or before the
first Local Business Day in the case of any such payment or the first Local
Delivery Day in the case of any such delivery after, in each case, notice of
such failure is given to the party;

(ii)    Breach of Agreement; Repudiation of Agreement.

(1)    Failure by the party to comply with or perform any agreement or
obligation (other than an obligation to make any payment under this Agreement or
delivery under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied within 30 days after notice
of such failure is given to the party; or

 

5



--------------------------------------------------------------------------------

(2)    the party disaffirms, disclaims, repudiates or rejects, in whole or in
part, or challenges the validity of, this Master Agreement, any Confirmation
executed and delivered by that party or any

Transaction evidenced by such a Confirmation (or such action is taken by any
person or entity appointed or empowered to operate it or act on its behalf);

(iii)    Credit Support Default.

(1)    Failure by the party or any Credit Support Provider of such party to
comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;

(2)    the expiration or termination of such Credit Support Document or the
failing or ceasing of such Credit Support Document, or any security interest
granted by such party or such Credit Support Provider to the other party
pursuant to any such Credit Support Document, to be in full force and effect for
the purpose of this Agreement (in each case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

(3)    the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf);

(iv)    Misrepresentation. A representation (other than a representation under
Section 3(e) or 3(f)) made or repeated or deemed to have been made or repeated
by the party or any Credit Support Provider of such party in this Agreement or
any Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

(v)    Default Under Specified Transaction. The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party: —

(l)    defaults (other than by failing to make a delivery) under a Specified
Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;

(2)     defaults, after giving effect to any applicable notice requirement or
grace period, in making any payment due on the last payment or exchange date of,
or any payment on early termination of, a Specified Transaction (or, if there is
no applicable notice requirement or grace period, such default continues for at
least one Local Business Day);

(3)    defaults in making any delivery due under (including any delivery due on
the last delivery or exchange date of) a Specified Transaction or any credit
support arrangement relating to a Specified Transaction and, after giving effect
to any applicable notice requirement or grace period, such default results in a
liquidation of, an acceleration of obligations under, or an early termination
of, all transactions outstanding under the documentation applicable to that
Specified Transaction; or

(4)     disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf);

 

6



--------------------------------------------------------------------------------

(vi)    Cross-Default. If “Cross-Default” is specified in the Schedule as
applying to the party, the occurrence or existence of:—

(1)    a default, event of default or other similar condition or event (however
described ) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) where the aggregate principal amount of such agreements or
instruments, either alone or together with the amount, if any, referred to in
clause (2) below, is not less than the applicable Threshold Amount (as specified
in the Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments, before it would otherwise have been due and payable;
or

(2)    a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments under such
agreements or instruments on the due date for payment (after giving effect to
any applicable notice requirement or grace period) in an aggregate amount,
either alone or together with the amount, if any, referred to in clause (1)
above, of not less than the applicable Threshold Amount;

(vii)    Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:—

(l)    is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organization or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official, or (B) has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is instituted or presented by a person or entity not
described in clause (A) above and either (I) results in a judgment of insolvency
or bankruptcy or the entry of an order for relief or the making of an order for
its winding-up or liquidation or (II) is not dismissed, discharged, stayed or
restrained in each case within 15 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 15 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in
clauses (l) to (7) above (inclusive); or (9) takes any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the
foregoing acts; or

 

7



--------------------------------------------------------------------------------

(viii)    Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, or reorganizes, reincorporates
or reconstitutes into or as, another entity and, at the time of such
consolidation, amalgamation, merger, transfer, reorganization, reincorporation
or reconstitution:—

(l)    the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party; or

(2)    the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

(b)    Termination Events. The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any event specified below constitutes (subject to
Section 5(c)) an Illegality if the event is specified in clause (i) below, a
Force Majeure Event if the event is specified in clause (ii) below, a Tax Event
if the event is specified in clause (iii) below, a Tax Event Upon Merger if the
event is specified in clause (iv) below, and, if specified to be applicable, a
Credit Event Upon Merger if the event is specified pursuant to clause (v) below
or an Additional Termination Event if the event is specified pursuant to
clause (vi) below:—

(i)    Illegality. After giving effect to any applicable provision, disruption
fallback or remedy specified in, or pursuant to, the relevant Confirmation or
elsewhere in this Agreement, due to an event or circumstance (other than any
action taken by a party or, if applicable, any Credit Support Provider of such
party) occurring after a Transaction is entered into, it becomes unlawful under
any applicable law (including without limitation the laws of any country in
which payment, delivery or compliance is required by either party or any Credit
Support Provider, as the case may be), on any day, or it would be unlawful if
the relevant payment, delivery or compliance were required on that day (in each
case, other than as a result of a breach by the party of Section 4(b)):—

(1)    for the Office through which such party (which will be the Affected
Party) makes and receives payments or deliveries with respect to such
Transaction to perform any absolute or contingent obligation to make a payment
or delivery in respect of such Transaction, to receive a payment or delivery in
respect of such Transaction or to comply with any other material provision of
this Agreement relating to such Transaction; or

(2)    for such party or any Credit Support Provider of such party (which will
be the Affected Party) to perform any absolute or contingent obligation to make
a payment or delivery which such party or Credit Support Provider has under any
Credit Support Document relating to such Transaction, to receive a payment or
delivery under such Credit Support Document or to comply with any other material
provision of such Credit Support Document;

(ii)    Force Majeure Event. After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, by reason of force majeure or act
of state occurring after a Transaction is entered into, on any day: —

(1)    the Office through which such party (which will be the Affected Party)
makes and receives payments or deliveries with respect to such Transaction is
prevented from performing any absolute or contingent obligation to make a
payment or delivery in respect of such Transaction, from receiving a payment or
delivery in respect of such Transaction or from complying with any other
material provision of this Agreement relating to such Transaction (or would be
so prevented if such payment, delivery or compliance were required on that day),
or it becomes impossible or impracticable for such Office so to perform, receive
or comply (or it would be impossible or impracticable for such Office so to
perform, receive or comply if such payment, delivery or compliance were required
on that day); or

 

8



--------------------------------------------------------------------------------

(2)    such party or any Credit Support Provider of such party (which will be
the Affected Party) is prevented from performing any absolute or contingent
obligation to make a payment or delivery which such party or Credit Support
Provider has under any Credit Support Document relating to such Transaction,
from receiving a payment or delivery under such Credit Support Document or from
complying with any other material provision of such Credit Support Document (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such party or Credit
Support Provider so to perform, receive or comply (or it would be impossible or
impracticable for such party or Credit Support Provider so to perform, receive
or comply if such payment, delivery or compliance were required on that day),

so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;

(iii)    Tax Event. Due to (1) any action taken by a taxing authority, or
brought in a court of competent jurisdiction, after a Transaction is entered
into (regardless of whether such action is taken or brought with respect to a
party to this Agreement) or (2) a Change in Tax Law, the party (which will be
the Affected Party) will, or there is a substantial likelihood that it will, on
the next succeeding Scheduled Settlement Date (A) be required to pay to the
other party an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or
(B) receive a payment from which an amount is required to be deducted or
withheld for or on account of a Tax (except in respect of interest under
Section 9(h)) and no additional amount is required to be paid in respect of such
Tax under Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or
(B));

(iv)    Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Settlement Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 9(h) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any Tax in
respect of which the other party is not required to pay an additional amount
(other than by reason of Section 2(d)(i)(4)(A) or (B)), in either case as a
result of a party consolidating or amalgamating with, or merging with or into,
or transferring all or substantially all its assets (or any substantial part of
the assets comprising the business conducted by it as of the date of this Master
Agreement) to, or reorganizing, reincorporating or reconstituting into or as,
another entity (which will be the Affected Party) where such action does not
constitute a Merger Without Assumption;

(v)    Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in
the Schedule as applying to the party, a Designated Event (as defined below)
occurs with respect to such party, any Credit Support Provider of such party or
any applicable Specified Entity of such party (in each case, “X”) and such
Designated Event does not constitute a Merger Without Assumption, and the
creditworthiness of X or, if applicable, the successor, surviving or transferee
entity of X, after taking into account any applicable Credit Support Document,
is materially weaker immediately after the occurrence of such Designated Event
than that of X immediately prior to the occurrence of such Designated Event
(and, in any such event, such party or its successor, surviving or transferee
entity, as appropriate, will be the Affected Party). A “Designated Event” with
respect to X means that:—

 

9



--------------------------------------------------------------------------------

(1)     X consolidates or amalgamates with, or merges with or into, or transfers
all or substantially all its assets (or any substantial part of the assets
comprising the business conducted by X as of the date of this Master Agreement)
to, or reorganizes, reincorporates or reconstitutes into or as, another entity;

(2)    any person, related group of persons or entity acquires directly or
indirectly the beneficial ownership of (A) equity securities having the power to
elect a majority of the board of directors (or its equivalent) of X or (B) any
other ownership interest enabling it to exercise control of X; or

(3)    X effects any substantial change in its capital structure by means of the
issuance, incurrence or guarantee of debt or the issuance of (A) preferred stock
or other securities convertible into or exchangeable for debt or preferred stock
or (B) in the case of entities other than corporations, any other form of
ownership interest; or

(vi)    Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties will be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

(c)    Hierarchy of Events.

(i)    An event or circumstance that constitutes or gives rise to an Illegality
or a Force Majeure Event will not, for so long as that is the case, also
constitute or give rise to an Event of Default under Section 5(a)(i),
5(a)(ii)(1) or 5(a)(iii)(1) insofar as such event or circumstance relates to the
failure to make any payment or delivery or a failure to comply with any other
material provision of this Agreement or a Credit Support Document, as the case
may be.

(ii)    Except in circumstances contemplated by clause (i) above, if an event or
circumstance which would otherwise constitute or give rise to an Illegality or a
Force Majeure Event also constitutes an Event of Default or any other
Termination Event, it will be treated as an Event of Default or such other
Termination Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.

(iii)    If an event or circumstance which would otherwise constitute or give
rise to a Force Majeure Event also constitutes an Illegality, it will be treated
as an Illegality, except as described in clause (ii) above, and not a Force
Majeure Event.

(d)    Deferral of Payments and Deliveries During Waiting Period. If an
Illegality or a Force Majeure Event has occurred and is continuing with respect
to a Transaction, each payment or delivery which would otherwise be required to
be made under that Transaction will be deferred to, and will not be due until:—

(i)    the first Local Business Day or, in the case of a delivery, the first
Local Delivery Day (or the first day that would have been a Local Business Day
or Local Delivery Day, as appropriate, but for the occurrence of the event or
circumstance constituting or giving rise to that Illegality or Force Majeure
Event) following the end of any applicable Waiting Period in respect of that
Illegality or Force Majeure Event, as the case may be; or

 

10



--------------------------------------------------------------------------------

(ii)    if earlier, the date on which the event or circumstance constituting or
giving rise to that Illegality or Force Majeure Event ceases to exist or, if
such date is not a Local Business Day or, in the case of a delivery, a Local
Delivery Day, the first following day that is a Local Business Day or Local
Delivery Day, as appropriate.

(e)    Inability of Head or Home Office to Perform Obligations of Branch. If
(i) an Illegality or a Force Majeure Event occurs under Section 5(b)(i)(1) or
5(b)(ii)(1) and the relevant Office is not the Affected Party’s head or home
office, (ii) Section 10(a) applies, (iii) the other party seeks performance of
the relevant obligation or compliance with the relevant provision by the
Affected Party’s head or home office and (iv) the Affected Party’s head or home
office fails so to perform or comply due to the occurrence of an event or
circumstance which would, if that head or home office were the Office through
which the Affected Party makes and receives payments and deliveries with respect
to the relevant Transaction, constitute or give rise to an Illegality or a Force
Majeure Event, and such failure would otherwise constitute an Event of Default
under Section 5(a)(i) or 5(a)(iii)(1) with respect to such party, then, for so
long as the relevant event or circumstance continues to exist with respect to
both the Office referred to in Section 5(b)(i)(1) or 5(b)(ii)(1), as the case
may be, and the Affected Party’s head or home office, such failure will not
constitute an Event of Default under Section 5(a)(i) or 5(a)(iii)(1).

 

6.

Early Termination; Close-Out Netting

(a)    Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b)    Right to Terminate Following Termination Event.

(i)    Notice. If a Termination Event other than a Force Majeure Event occurs,
an Affected Party will, promptly upon becoming aware of it, notify the other
party, specifying the nature of that Termination Event and each Affected
Transaction, and will also give the other party such other information about
that Termination Event as the other party may reasonably require. If a Force
Majeure Event occurs, each party will, promptly upon becoming aware of it, use
all reasonable efforts to notify the other party, specifying the nature of that
Force Majeure Event, and will also give the other party such other information
about that Force Majeure Event as the other party may reasonably require.

(ii)    Transfer to Avoid Termination Event. If a Tax Event occurs and there is
only one Affected Party, or if a Tax Event Upon Merger occurs and the Burdened
Party is the Affected Party, the Affected Party will, as a condition to its
right to designate an Early Termination Date under Section 6(b)(iv), use all
reasonable efforts (which will not require such party to incur a loss, other
than immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

 

11



--------------------------------------------------------------------------------

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

(iii)    Two Affected Parties. If a Tax Event occurs and there are two Affected
Parties, each party will use all reasonable efforts to reach agreement within
30 days after notice of such occurrence is given under Section 6(b)(i) to avoid
that Termination Event.

(iv)    Right to Terminate.

(1)    If:—

(A)    a transfer under Section 6(b)(ii) or an agreement under
Section 6(b)(iii), as the case may be, has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

(B)    a Credit Event Upon Merger or an Additional Termination Event occurs, or
a Tax Event Upon Merger occurs and the Burdened Party is not the Affected Party,

the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-affected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not more than 20
days notice to the other party, designate a day not earlier than the day such
notice is effective as an Early Termination Date in respect of all Affected
Transactions.

(2)    If at any time an Illegality or a Force Majeure Event has occurred and is
then continuing and any applicable Waiting Period has expired:—

(A)    Subject to clause (B) below, either party may, by not more than 20 days
notice to the other party, designate (I) a day not earlier than the day on which
such notice becomes effective as an Early Termination Date in respect of all
Affected Transactions or (II) by specifying in that notice the Affected
Transactions in respect of which it is designating the relevant day as an Early
Termination Date, a day not earlier than two Local Business Days following the
day on which such notice becomes effective as an Early Termination Date in
respect of less than all Affected Transactions. Upon receipt of a notice
designating an Early Termination Date in respect of less than all Affected
Transactions, the other party may, by notice to the designating party, if such
notice is effective on or before the day so designated, designate that same day
as an Early Termination Date in respect of any or all other Affected
Transactions.

(B)    An Affected Party (if the Illegality or Force Majeure Event relates to
performance by such party or any Credit Support Provider of such party of an
obligation to make any payment or delivery under, or to compliance with any
other material provision of, the relevant Credit Support Document) will only
have the right to designate an Early Termination Date under
Section 6(b)(iv)(2)(A) as a result of an Illegality under Section 5(b)(i)(2) or
a Force Majeure Event under Section 5(b)(ii)(2) following the prior designation
by the other party of an Early Termination Date, pursuant to
Section 6(b)(iv)(2)(A), in respect of less than all Affected Transactions.

 

12



--------------------------------------------------------------------------------

(c)    Effect of Designation.

(i)    If notice designating an Early Termination Date is given under
Section 6(a) or 6(b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination Event is
then continuing.

(ii)    Upon the occurrence or effective designation of an Early Termination
Date, no further payments or deliveries under Section 2(a)(i) or 9(h)(i) in
respect of the Terminated Transactions will be required to be made, but without
prejudice to the other provisions of this Agreement. The amount, if any, payable
in respect of an Early Termination Date will be determined pursuant to Sections
6(e) and 9(h)(ii).

(d)    Calculations; Payment Date.

(i)    Statement. On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (l) showing, in reasonable detail, such calculations
(including any quotations, market data or information from internal sources used
in making such calculations), (2) specifying (except where there are two
Affected Parties) any Early Termination Amount payable and (3) giving details of
the relevant account to which any amount payable to it is to be paid. In the
absence of written confirmation from the source of a quotation or market data
obtained in determining a Close-out Amount, the records of the party obtaining
such quotation or market data will be conclusive evidence of the existence and
accuracy of such quotation or market data.

(ii)    Payment Date. An Early Termination Amount due in respect of any Early
Termination Date will, together with any amount of interest payable pursuant to
Section 9(h)(ii)(2), be payable (1) on the day on which notice of the amount
payable is effective in the case of an Early Termination Date which is
designated or occurs as a result of an Event of Default and (2) on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (or, if there are two Affected Parties, after the day on which the
statement provided pursuant to clause (i) above by the second party to provide
such a statement is effective) in the case of an Early Termination Date which is
designated as a result of a Termination Event.

(e)    Payments on Early Termination. If an Early Termination Date occurs, the
amount, if any, payable in respect of that Early Termination Date (the “Early
Termination Amount”) will be determined pursuant to this Section 6(e) and will
be subject to Section 6(f).

(i)    Events of Default. If the Early Termination Date results from an Event of
Default, the Early Termination Amount will be an amount equal to (1) the sum of
(A) the Termination Currency Equivalent of the Close-out Amount or Close-out
Amounts (whether positive or negative) determined by the Non-defaulting Party
for each Terminated Transaction or group of Terminated Transactions, as the case
may be, and (B) the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party less (2) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party. If the Early Termination Amount is
a positive number, the Defaulting Party will pay it to the Non-defaulting Party;
if it is a negative number, the Non-defaulting Party will pay the absolute value
of Early Termination Amount to the Defaulting Party.

(ii)    Termination Events. If the Early Termination Date results from a
Termination Event:—

(1)    One Affected Party. Subject to clause (3) below, if there is one Affected
Party, the Early Termination Amount will be determined in accordance with
Section 6(e)(i), except that references to the Defaulting Party and to the
Non-defaulting Party will be deemed to be references to the Affected Party and
to the Non-affected Party, respectively.

 

13



--------------------------------------------------------------------------------

(2)    Two Affected Parties. Subject to clause (3) below, if there are two
Affected Parties, each party will determine an amount equal to the Termination
Currency Equivalent of the sum of the Close-out Amount or Close-out Amounts
(whether positive or negative) for each Terminated Transaction or group of
Terminated Transactions, as the case may be, and the Early Termination Amount
will be an amount equal to (A) the sum of (I) one-half of the difference between
the higher amount so determined (by party “X”) and lower amount so determined
(by party “Y”) and (II) the Termination Currency Equivalent of the Unpaid
Amounts owing to X less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to Y. If the Early Termination Amount is a positive number, Y will
pay it to X; if it is a negative number, X will pay the absolute value of the
Early Termination Amount to Y.

(3)    Mid-Market Events. If that Termination Event is an Illegality or a Force
Majeure Event, then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above, as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out Amounts, the Determining
Party will:—

(A)    if obtaining quotations from one or more third parties (or from any of
the Determining Party’s Affiliates), ask each third party or Affiliate (I) not
to take account of the current creditworthiness of the Determining Party or any
existing Credit Support Document and (II) to provide mid-market quotations; and

(B)    in any other case, use mid-market values without regard to the
creditworthiness of the Determining Party.

(iii)    Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because Automatic Early Termination applies in respect of a party,
Early Termination Amount will be subject to such adjustments as are appropriate
and permitted by applicable law to reflect any payments or deliveries made by
one party to the other under this Agreement (and retained by such other party)
during the period from the relevant Early Termination Date to the date for
payment determined under Section 6(d)(ii).

(iv)    Adjustment for Illegality or Force Majeure Event. The failure by a party
or any Credit Support Provider of such party to pay, when due, any Early
Termination Amount will not constitute an Event of Default under Section 5(a)(i)
or 5(a)(iii)(1) if such failure is due to the occurrence of an event or
circumstance which would, if it occurred with respect to payment, delivery or
compliance related to a Transaction, constitute or give rise to an Illegality or
a Force Majeure Event. Such amount will (1) accrue interest and otherwise be
treated as an Unpaid Amount owing to the other party if subsequently an Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions and (2) otherwise accrue interest in accordance with
Section 9(h)(ii)(2).

(v)    Pre-Estimate. The parties agree that an amount recoverable under this
Section 6(e) is a reasonable pre-estimate of loss and not a penalty. Such amount
is payable for the loss of bargain and the loss of protection against future
risks, and, except as otherwise provided in this Agreement, neither party will
be entitled to recover any additional damages as a consequence of the
termination of the Terminated Transactions.

(f)    Set-Off. Any Early Termination Amount payable to one party (the “Payee”)
by the other party (the “Payer”), in circumstances where there is a Defaulting
Party or where there is one Affected Party in the case where either a Credit
Event Upon Merger has occurred or any other Termination Event in respect of
which all outstanding Transactions are Affected Transactions has occurred, will,
at the option of the Non-defaulting Party or the Non-

 

14



--------------------------------------------------------------------------------

affected Party, as the case may be (“X”) (and without prior notice to the
Defaulting Party or the Affected Party, as the case may be), be reduced by its
set-off against any other amounts (“Other Amounts”) payable by the Payee to the
Payer (whether or not arising under this Agreement, matured or contingent and
irrespective of the currency, place of payment or place of booking of the
obligation). To the extent that any Other Amounts are so set off, those Other
Amounts will be discharged promptly and in all respects. X will give notice to
the other party of any set-off effected under this Section 6(f).

For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.

If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

Nothing in this Section 6(f) will be effective to create a charge or other
security interest. This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).

7.    Transfer

Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that: —

(a)    a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b)    a party may make such a transfer of all or any part of its interest in
any Early Termination Amount payable to it by a Defaulting Party, together with
any amounts payable on or with respect to that interest and any other rights
associated with that interest pursuant to Sections 8, 9(h) and 11.

Any purported transfer that is not in compliance with this Section 7 will be
void.

8.    Contractual Currency

(a)    Payment in the Contractual Currency. Each payment under this Agreement
will be made in the relevant currency specified in this Agreement for that
payment (the “Contractual Currency”). To the extent permitted by applicable law,
any obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in good faith and using
commercially reasonable procedures in converting the currency so tendered into
the Contractual Currency, of the full amount in the Contractual Currency of all
amounts payable in respect of this Agreement. If for any reason the amount in
the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately
pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall. If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.

 

15



--------------------------------------------------------------------------------

(b)    Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in clause (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purpose of such
judgment or order and the rate of exchange at which such party is able, acting
in good faith and using commercially reasonable procedures in converting the
currency received into the Contractual Currency, to purchase the Contractual
Currency with the amount of the currency of the judgment or order actually
received by such party.

(c)    Separate Indemnities. To the extent permitted by applicable law, the
indemnities in this Section 8 constitute separate and independent obligations
from the other obligations in this Agreement, will be enforceable as separate
and independent causes of action, will apply notwithstanding any indulgence
granted by the party to which any payment is owed and will not be affected by
judgment being obtained or claim or proof being made for any other sums payable
in respect of this Agreement.

(d)    Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.

9.    Miscellaneous

(a)    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter. Each of the
parties acknowledges that in entering into this Agreement it has not relied on
any oral or written representation, warranty or other assurance (except as
provided for or referred to in this Agreement) and waives all rights and
remedies which might otherwise be available to it in respect thereof, except
that nothing in this Agreement will limit or exclude any liability of a party
for fraud.

(b)    Amendments. An amendment, modification or waiver in respect of this
Agreement will only be effective if in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or by an exchange of electronic messages on an electronic
messaging system.

(c)    Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d)    Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

(e)    Counterparts and Confirmations.

(i)    This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission and by electronic messaging system), each of which will be deemed
an original.

 

16



--------------------------------------------------------------------------------

(ii)    The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation will be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes, by an exchange of electronic messages
on an electronic messaging system or by an exchange of e-mails, which in each
case will be sufficient for all purposes to evidence a binding supplement to
this Agreement. The parties will specify therein or through another effective
means that any such counterpart, telex, electronic message or e-mail constitutes
a Confirmation.

(f)    No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege

(g)    Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

(h)    Interest and Compensation.

(i)    Prior to Early Termination. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant
Transaction:—

(1)    Interest on Defaulted Payments. If a party defaults in the performance of
any payment obligation, it will, to the extent permitted by applicable law and
subject to Section 6(c), pay interest (before as well as after judgment) on the
overdue amount to the other party on demand in the same currency as the overdue
amount, for the period from (and including) the original due date for payment to
(but excluding) the date of actual payment (and excluding any period in respect
of which interest or compensation in respect of the overdue amount is due
pursuant to clause (3)(B) or (C) below), at the Default Rate.

(2)    Compensation for Defaulted Deliveries. If a party defaults in the
performance of any obligation required to be settled by delivery, it will on
demand (A) compensate the other party to the extent provided for in the relevant
Confirmation or elsewhere in this Agreement and (B) unless otherwise provided in
the relevant Confirmation or elsewhere in this Agreement, to the extent
permitted by applicable law and subject to Section 6(c), pay to the other party
interest (before as well as after judgment) on an amount equal to the fair
market value of that which was required to be delivered in the same currency as
that amount, for the period from (and including) the originally scheduled date
for delivery to (but excluding) the date of actual delivery (and excluding any
period in respect of which interest or compensation in respect of that amount is
due pursuant to clause (4) below), at the Default Rate. The fair market value of
any obligation referred to above will be determined as of the originally
scheduled date for delivery, in good faith and using commercially reasonable
procedures, by the party that was entitled to take delivery.

(3)    Interest on Deferred Payments. If:—

(A)    a party does not pay any amount that, but for Section 2(a)(iii), would
have been payable, it will, to the extent permitted by applicable law and
subject to Section 6(c) and clauses (B) and (C) below, pay interest (before as
well as after judgment) on that amount to the other party on demand (after such
amount becomes payable) in the same currency as that amount, for the period from
(and including) the date the amount would, but for Section 2(a)(iii), have been
payable to (but excluding) the date the amount actually becomes payable, at the
Applicable Deferral Rate;

 

17



--------------------------------------------------------------------------------

(B)    a payment is deferred pursuant to Section 5(d), the party which would
otherwise have been required to make that payment will, to the extent permitted
by applicable law, subject to Section 6(c) and for so long as no Event of
Default or Potential Event of Default with respect to that party has occurred
and is continuing, pay interest (before as well as after judgment) on the amount
of the deferred payment to the other party on demand (after such amount becomes
payable) in the same currency as the deferred payment, for the period from (and
including) the date the amount would, but for Section 5(d), have been payable to
(but excluding) the earlier of the date the payment is no longer deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of Default or Potential Event of Default with respect to that party
occurs, at the Applicable Deferral Rate; or

(C)    a party fails to make any payment due to the occurrence of an Illegality
or a Force Majeure Event (after giving effect to any deferral period
contemplated by clause (B) above), it will, to the extent permitted by
applicable law, subject to Section 6(c) and for so long as the event or
circumstance giving rise to that Illegality or Force Majeure Event

 

18



--------------------------------------------------------------------------------

continues and no Event of Default or Potential Event of Default with respect to
that party has occurred and is continuing, pay interest (before as well as after
judgment) on the overdue amount to the other party on demand in the same
currency as the overdue amount, for the period from (and including) the date the
party fails to make the payment due to the occurrence of the relevant Illegality
or Force Majeure Event (or, if later, the date the payment is no longer deferred
pursuant to Section 5(d)) to (but excluding) the earlier of the date the event
or circumstance giving rise to that Illegality or Force Majeure Event ceases to
exist and the date during the period upon which an Event of Default or Potential
Event of Default with respect to that party occurs (and excluding any period in
respect of which interest or compensation in respect of the overdue amount is
due pursuant to clause (B) above), at the Applicable Deferral Rate.

(4)    Compensation for Deferred Deliveries. If:—

(A)    a party does not perform any obligation that, but for Section 2(a)(iii),
would have been required to be settled by delivery;

(B)    a delivery is deferred pursuant to Section 5(d); or

(C)    a party fails to make a delivery due to the occurrence of an Illegality
or a Force Majeure Event at a time when any applicable Waiting Period has
expired,

the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to
Section 6(c), compensate and pay interest to the other party on demand (after,
in the case of clauses (A) and (B) above, such delivery is required) if and to
the extent provided for in the relevant Confirmation or elsewhere in this
Agreement.

(ii)    Early Termination. Upon the occurrence or effective designation of an
Early Termination Date in respect of a Transaction:—

(1)    Unpaid Amounts. For the purpose of determining an Unpaid Amount in
respect of the relevant Transaction, and to the extent permitted by applicable
law, interest will accrue on the amount of any payment obligation or the amount
equal to the fair market value of any obligation required to be settled by
delivery included in such determination in the same currency as that amount, for
the period from (and including) the date the relevant obligation was (or would
have been but for Section 2(a)(iii) or 5(d)) required to have been performed to
(but excluding) the relevant Early Termination Date, at the Applicable Close-out
Rate.

(2)    Interest on Early Termination Amounts. If an Early Termination Amount is
due in respect of such Early Termination Date, that amount will, to the extent
permitted by applicable law, be paid together with interest (before as well as
after judgment) on that amount in the Termination Currency, for the period from
(and including) such Early Termination Date to (but excluding) the date the
amount is paid, at the Applicable Close-out Rate.

(iii)    Interest Calculation. Any interest pursuant to this Section 9(h) will
be calculated on the basis of daily compounding and the actual number of days
elapsed.

 

19



--------------------------------------------------------------------------------

10.

Offices; Multibranch Parties

(a)    If Section 10(a) is specified in the Schedule as applying, each party
that enters into a Transaction through an Office other than its head or home
office represents to and agrees with the other party that, notwithstanding the
place of booking or its jurisdiction of incorporation or organization, its
obligations are the same in terms of recourse against it as if it had entered
into the Transaction through its head or home office, except that a party will
not have recourse to the head or home office of the other party in respect of
any payment or delivery deferred pursuant to Section 5(d) for so long as the
payment or delivery is so deferred. This representation and agreement will be
deemed to be repeated by each party on each date on which the parties enter into
a Transaction.

(b)    If a party is specified as a Multibranch Party in the Schedule, such
party may, subject to clause (c) below, enter into a Transaction through, book a
Transaction in and make and receive payments and deliveries with respect to a
Transaction through any Office listed in respect of that party in the Schedule
(but not any other Office unless otherwise agreed by the parties in writing).

(c)    The Office through which a party enters into a Transaction will be the
Office specified for that party in the relevant Confirmation or as otherwise
agreed by the parties in writing, and, if an Office for that party is not
specified in the Confirmation or otherwise agreed by the parties in writing, its
head or home office. Unless the parties otherwise agree in writing, the Office
through which a party enters into a Transaction will also be the Office in which
it books the Transaction and the Office through which it makes and receives
payments and deliveries with respect to the Transaction. Subject to
Section 6(b)(ii), neither party may change the Office in which it books the
Transaction or the Office through which it makes and receives payments or
deliveries with respect to a Transaction without the prior written consent of
the other party.

 

11.

Expenses

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

 

12.

Notices

(a)    Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner described below (except that a notice or
other communication under Section 5 or 6 may not be given by electronic
messaging system or e-mail) to the address or number or in accordance with the
electronic messaging system or e-mail details provided (see the Schedule) and
will be deemed effective as indicated:—

(i)    if in writing and delivered in person or by courier, on the date it is
delivered;

(ii)    if sent by telex, on the date the recipient’s answerback is received;

(iii)    if sent by facsimile transmission, on the date it is received by a
responsible employee of the recipient in legible form (it being agreed that the
burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender’s facsimile machine);

 

20



--------------------------------------------------------------------------------

(iv)    if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date it is delivered or its
delivery is attempted;

(v)    if sent by electronic messaging system, on the date it is received; or

(vi)    if sent by e-mail, on the date it is delivered,

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.

(b)    Change of Details. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system or e-mail
details at which notices or other communications are to be given to it.

13.    Governing Law and Jurisdiction

(a)    Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

(b)    Jurisdiction. With respect to any suit, action or proceedings relating to
any dispute arising out of or in connection with this Agreement (“Proceedings”),
each party irrevocably:—

(i)    submits:—

(1)     if this Agreement is expressed to be governed by English law, to (A) the
non-exclusive jurisdiction of the English courts if the Proceedings do not
involve a Convention Court and (B) the exclusive jurisdiction of the English
courts if the Proceedings do involve a Convention Court; or

(2)    if this Agreement is expressed to be governed by the laws of the State of
New York, to the non-exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City;

(ii)    waives any objection which it may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.; and

(iii)    agrees, to the extent permitted by applicable law, that the bringing of
Proceedings in any one or more jurisdictions will not preclude the bringing of
Proceedings in any other jurisdiction.

(c)    Service of Process. Each party irrevocably appoints the Process Agent, if
any, specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12(a)(i), 12(a)(iii) or 12(a)(iv).
Nothing in this Agreement will affect the right of either party to serve process
in any other manner permitted by applicable law.

(d)    Waiver of Immunities. Each party irrevocably waives, to the extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction or order for specific performance or
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

21



--------------------------------------------------------------------------------

14.    Definitions

As used in this Agreement:—

“Additional Representation” has the meaning specified in Section 3.

“Additional Termination Event” has the meaning specified in Section 5(b).

“Affected Party” has the meaning specified in Section 5(b).

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

“Agreement” has the meaning specified in Section 1(c).

“Applicable Close-out Rate” means:—

(a)    in respect of the determination of an Unpaid Amount:—

(i)    in respect of obligations payable or deliverable (or which would have
been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(ii)    in respect of obligations payable or deliverable (or which would have
been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default Rate;

(iii)    in respect of obligations deferred pursuant to Section 5(d), if there
is no Defaulting Party and for so long as the deferral period continues, the
Applicable Deferral Rate; and

(iv)    in all other cases following the occurrence of a Termination Event
(except where interest accrues pursuant to clause (iii) above), the Applicable
Deferral Rate; and

(b)    in respect of an Early Termination Amount:—

(i)    for the period from (and including) the relevant Early Termination Date
to (but excluding) the date (determined in accordance with Section 6(d)(ii)) on
which that amount is payable:—

(1)    if the Early Termination Amount is payable by a Defaulting Party, the
Default Rate;

(2)    if the Early Termination Amount is payable by a Non-defaulting Party, the
Non-default Rate; and

(3)    in all other cases, the Applicable Deferral Rate; and

 

22



--------------------------------------------------------------------------------

(ii)    for the period from (and including) the date (determined in accordance
with Section 6(d)(ii)) on which that amount is payable to (but excluding) the
date of actual payment:—

(1)    if a party fails to pay the Early Termination Amount due to the
occurrence of an event or circumstance which would, if it occurred with respect
to a payment or delivery under a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event, and for so long as the Early Termination
Amount remains unpaid due to the continuing existence of such event or
circumstance, the Applicable Deferral Rate;

(2)    if the Early Termination Amount is payable by a Defaulting Party (but
excluding any period in respect of which clause (1) above applies), the Default
Rate;

(3)    if the Early Termination Amount is payable by a Non-defaulting Party (but
excluding any period in respect of which clause (1) above applies), the
Non-default Rate; and

(4)    in all other cases, the Termination Rate.

“Applicable Deferral Rate” means:—

(a)    for the purpose of Section 9(h)(i)(3)(A), the rate certified by the
relevant payer to be a rate offered to the payer by a major bank in a relevant
interbank market for overnight deposits in the applicable currency, such bank to
be selected in good faith by the payer for the purpose of obtaining a
representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market;

(b)    for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the
definition of Applicable Close-out Rate, the rate certified by the relevant
payer to be a rate offered to prime banks by a major bank in a relevant
interbank market for overnight deposits in the applicable currency, such bank to
be selected in good faith by the payer after consultation with the other party,
if practicable, for the purpose of obtaining a representative rate that will
reasonably reflect conditions prevailing at the time in that relevant market;
and

(c)    for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv), (b)(i)(3) and
(b)(ii)(1) of the definition of Applicable Close-out Rate, a rate equal to the
arithmetic mean of the rate determined pursuant to clause (a) above and a rate
per annum equal to the cost (without proof or evidence of any actual cost) to
the relevant payee (as certified by it) if it were to fund or of funding the
relevant amount.

“Automatic Early Termination” has the meaning specified in Section 6(a).

“Burdened Party” has the meaning specified in Section 5(b)(iv).

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs after the parties enter into the relevant
Transaction.

“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or would be realized under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing for
the Determining Party the economic equivalent of, (a) the material terms of that
Terminated Transaction or group of Terminated Transactions, including the
payments and deliveries by the parties under Section 2(a)(i) in respect of that
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent in
Section 2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions.

 

23



--------------------------------------------------------------------------------

Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result. The Determining Party may determine
a Close-out Amount for any group of Terminated Transactions or any individual
Terminated Transaction but, in the aggregate, for not less than all Terminated
Transactions. Each Close-out Amount will be determined as of the Early
Termination Date or, if that would not be commercially reasonable, as of the
date or dates following the Early Termination Date as would be commercially
reasonable.

Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.

In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information:—

(i)    quotations (either firm or indicative) for replacement transactions
supplied by one or more third parties that may take into account the
creditworthiness of the Determining Party at the time the quotation is provided
and the terms of any relevant documentation, including credit support
documentation, between the Determining Party and the third party providing the
quotation;

(ii)    information consisting of relevant market data in the relevant market
supplied by one or more third parties including, without limitation, relevant
rates, prices, yields, yield curves, volatilities, spreads, correlations or
other relevant market data in the relevant market; or

(iii)    information of the types described in clause (i) or (ii) above from
internal sources (including any of the Determining Party’s Affiliates) if that
information is of the same type used by the Determining Party in the regular
course of its business for the valuation of similar transactions.

The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards. When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilized. Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.

Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).

Commercially reasonable procedures used in determining a Close-out Amount may
include the following:—

(1)    application to relevant market data from third parties pursuant to clause
(ii) above or information from internal sources pursuant to clause (iii) above
of pricing or other valuation models that are, at the time of the determination
of the Close-out Amount, used by the Determining Party in the regular course of
its business in pricing or valuing transactions between the Determining Party
and unrelated third parties that are similar to the Terminated Transaction or
group of Terminated Transactions; and

 

24



--------------------------------------------------------------------------------

(2)    application of different valuation methods to Terminated Transactions or
groups of Terminated Transactions depending on the type, complexity, size or
number of the Terminated Transactions or group of Terminated Transactions.

“Confirmation” has the meaning specified in the preamble.

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

“Contractual Currency” has the meaning specified in Section 8(a).

“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters.

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

“Credit Support Provider” has the meaning specified in the Schedule.

“Cross-Default” means the event specified in Section 5(a)(vi).

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

“Defaulting Party” has the meaning specified in Section 6(a).

“Designated Event” has the meaning specified in Section 5(b)(v).

“Determining Party” means the party determining a Close-out Amount.

“Early Termination Amount” has the meaning specified in Section 6(e).

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and “electronic messaging system” will be
construed accordingly.

“English law” means the law of England and Wales, and “English” will be
construed accordingly.

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

“Force Majeure Event” has the meaning specified in Section 5(b).

“General Business Day” means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).

 

25



--------------------------------------------------------------------------------

“Illegality” has the meaning specified in Section 5(b).

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority),
and “unlawful” will be construed accordingly.

“Local Business Day” means (a) in relation to any obligation under
Section 2(a)(i), a General Business Day in the place or places specified in the
relevant Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment and, if that currency does not have a single recognized principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(de) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.

“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.

“Master Agreement” has the meaning specified in the preamble.

“Merger Without Assumption” means the event specified in Section 5(a)(viii).

“Multiple Transaction Payment Netting” has the meaning specified in
Section 2(c).

“Non-affected Party” means, so long as there is only one Affected Party, the
other party.

“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.

 

26



--------------------------------------------------------------------------------

“Non-defaulting Party” has the meaning specified in Section 6(a).

“Office” means a branch or office of a party, which may be such party’s head or
home office.

“Other Amounts” has the meaning specified in Section 6(f).

“Payee” has the meaning specified in Section 6(f).

“Payer” has the meaning specified in Section 6(f).

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Proceedings” has the meaning specified in Section 13(b).

“Process Agent” has the meaning specified in the Schedule.

“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

“Schedule” has the meaning specified in the preamble.

“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

“Specified Entity” has the meaning specified in the Schedule.

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future,

 

27



--------------------------------------------------------------------------------

option or other derivative on one or more rates, currencies, commodities, equity
securities or other equity instruments, debt securities or other debt
instruments, economic indices or measures of economic risk or value, or other
benchmarks against which payments or deliveries are to be made, (b) any
combination of these transactions and (c) any other transaction identified as a
Specified Transaction in this Agreement or the relevant confirmation.

“Stamp Tax” means any stamp, registration, documentation or similar tax.

“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

“Tax Event” has the meaning specified in Section 5(b).

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

“Terminated Transactions” means, with respect to any Early Termination Date,
(a) if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination Date or, if Automatic Early Termination applies, immediately before
that Early Termination Date.

“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and
(b) otherwise, Euro if this Agreement is expressed to be governed by English law
or United States Dollars if this Agreement is expressed to be governed by the
laws of the State of New York.

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.

“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

“Threshold Amount” means the amount, if any, specified as such in the Schedule.

“Transaction” has the meaning specified in the preamble.

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii) or due but for Section 5(d)) to such party under
Section 2(a)(i) or 2(d)(i)(4) on or prior to such Early Termination Date and
which remain unpaid as at such Early Termination Date, (b) in respect of each

 

28



--------------------------------------------------------------------------------

Terminated Transaction, for each obligation under Section 2(a)(i) which was (or
would have been but for Section 2(a)(iii) or 5(d)) required to be settled by
delivery to such party on or prior to such Early Termination Date and which has
not been so settled as at such Early Termination Date, an amount equal to the
fair market value of that which was (or would have been) required to be
delivered and (c) if the Early Termination Date results from an Event of
Default, a Credit Event Upon Merger or an Additional Termination Event in
respect of which all outstanding Transactions are Affected Transactions, any
Early Termination Amount due prior to such Early Termination Date and which
remains unpaid as of such Early Termination Date, in each case together with any
amount of interest accrued or other compensation in respect of that obligation
or deferred obligation, as the case may be, pursuant to Section 9(h)(ii)(1) or
(2), as appropriate. The fair market value of any obligation referred to in
clause (b) above will be determined as of the originally scheduled date for
delivery, in good faith and using commercially reasonable procedures, by the
party obliged to make the determination under Section 6(e) or, if each party is
so obliged, it will be the average of the Termination Currency Equivalents of
the fair market values so determined by both parties.

“Waiting Period” means:—

(a)    in respect of an event or circumstance under Section 5(b)(i), other than
in the case of Section 5(b)(i)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of three Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and

(b)    in respect of an event or circumstance under Section 5(b)(ii), other than
in the case of Section 5(b)(ii)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of eight Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

MIZUHO CAPITAL MARKETS LLC     VERIZON OWNER TRUST 2019-A       By: Wilmington
Trust, National Association,
not in its individual capacity but solely as Owner
Trustee of Verizon Owner Trust 2019-A By:    

 

 

 

  By:    

 

  Name:       Name:   Title:       Title:   Date:       Date:

 

30



--------------------------------------------------------------------------------

SCHEDULE

to the

2002 ISDA Master Agreement

dated as of March 8, 2019

between

Mizuho Capital Markets LLC

(“Party A” or “Counterparty”)

and

VERIZON OWNER TRUST 2019-A

(“Party B” or “Trust”)

Part 1.    Termination Provisions

 

(a)

“Specified Entity” means in relation to Party A for the purpose of:

 

Section 5(a)(v),    Not applicable Section 5(a)(vi),    Not applicable
Section 5(a)(vii),    Not applicable Section 5(b)(v),    Not applicable

and in relation to Party B for the purpose of:

 

Section 5(a)(v),    Not applicable Section 5(a)(vi),    Not applicable
Section 5(a)(vii),    Not applicable Section 5(b)(v),    Not applicable

 

(b)

“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.

 

(c)

The “Default Under Specified Transaction” provisions of Section 5(a)(v) will not
apply to Party A or Party B.

 

(d)

The “Cross Default” provisions of Section 5(a)(vi) will not apply to Party A and
Party B.

 

(e)

No Bankruptcy Petition. The Counterparty agrees, for itself and any Affiliate of
the Counterparty, that, prior to the date that is two years and one day after
the payment in full of all the obligations of the Trust under the Indenture, no
such entity shall acquiesce, petition or otherwise, directly or indirectly,
invoke, or cause the Trust to invoke, the process of any Governmental Authority
for the purpose of (i) commencing or sustaining a case against the Trust under
any federal or state bankruptcy, insolvency or similar law (including the
Bankruptcy Code), (ii) appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official for the Trust, or any
substantial part of its property, or (iii) ordering the winding up or
liquidation of the affairs of the Trust; provided that the foregoing shall not
be deemed to prevent the Indenture Trustee from filing a proof of claim in any
such proceeding. The provisions of this Part 1(e) will survive termination of
this Agreement. Capitalized terms used herein and not otherwise defined herein
shall have the meaning set forth in the Indenture.

 

31



--------------------------------------------------------------------------------

(f)

Events of Default and Termination Events.

 

  (i)

The “Events of Default” specified in Sections 5(a)(ii), 5(a)(iii), 5(a)(iv) and
5(a)(v) shall not apply to Party B, except that Section 5(a)(iii)(1) will apply
in respect of Party B’s obligations under the Credit Support Annex.

 

(g)

Notwithstanding anything to the contrary in Section 5(a)(iii)(1) or Paragraph
7(i) of the Credit Support Annex, the failure of Party A to post collateral in
accordance with the Credit Support Annex will not constitute an Event of
Default, but rather will constitute an Additional Termination Event under Part
1(m)(i), (ii) or (iii) as applicable.

 

(h)

Bankruptcy definition in relation to Party B. With respect to the Party B only,
Section 5(a)(vii) (Bankruptcy) is deemed to be amended such that:

 

  (i)

Section 5(a)(vii)(2), (7) and (9) will not apply in respect of Party B;

 

  (ii)

Section 5(a)(vii)(3) will not apply in respect of Party B to the extent that it
refers to any assignment, arrangement or composition that is effected by or
pursuant to the Transaction Documents;

 

  (iii)

Section 5(a)(vii)(4) will not apply in respect of Party B to the extent that it
refers to proceedings or petitions instituted or presented by Party A or any of
Party A’s Affiliates;

 

  (iv)

Section 5(a)(vii)(6) will not apply in respect of Party B to the extent that it
refers to (a) any appointment that is effected by or pursuant to the Transaction
Documents or (b) any appointment that the Issuer has not become subject to; and

 

  (v)

Section 5(a)(vii)(8) will apply to Party B but only to the extent that it
applies to Sections 5(a)(vii)(1), (3), (4), (5) and (6) as amended above.

 

(i)

The “Credit Event Upon Merger” provisions of Section 5(b)(v) will not apply to
Party A or Party B.

 

(j)

The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and Party B.

 

(k)

Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement:

(i)    To the extent that the Counterparty is required to pay any Early
Termination Amount to the Trust, it will be payable on the day following the day
that notice of the amount payable is given to the Counterparty.

(ii)    To the extent that the Trust is required to pay any Early Termination
Amount to the Counterparty, where the Counterparty is the Defaulting Party or
sole Affected Party, the Trust shall pay such Early Termination Amount
subordinate to payments on the Notes, in accordance with Section 8.2 of the
Indenture.

 

(l)

“Termination Currency” means United States Dollars.

 

32



--------------------------------------------------------------------------------

(m)

“Additional Termination Event” will apply to Party A. The occurrence of any of
the following events shall constitute an Additional Termination Event, Party A
shall be the sole Affected Party and all Transactions shall be Affected
Transactions:

(i)    S&P Collateral Remedy Period Event. An Initial S&P Ratings Event or
Subsequent S&P Ratings Event occurs and Party A does not take the measures
described in Part 5(l)(1)(A) or Part 5(l)(2)(A) below as required on or prior to
the last day of the Collateral Remedy Period (as applicable) unless at such time
Party A has successfully procured one of the measures described in 5(l)(1)(B)(i)
or (ii) or Part 5(l)(2)(B)(i) or (ii), as the case may be.

(ii)    S&P Non-Collateral Remedy Period Event. A Subsequent S&P Ratings Event
occurs and Party A does not successfully procure one of the measures described
in Part 5(l)(2)(B)(i) or (ii) below following a Subsequent S&P Ratings Event
within the Non-Collateral Remedy Period and Party A has received an offer that
was, when made, capable of becoming legally binding upon acceptance, from a
counterparty that would qualify as an Eligible Replacement, to enter into
replacement transactions with Party A in respect of the Affected Transactions.

(iii)    Fitch Downgrade Event. Party A fails to comply with the provisions of
Part 5(m) herein.

 

(n)

“Additional Termination Event” will apply to Party B. The occurrence of the
following event shall constitute an Additional Termination Event, in respect of
which Party B shall be the sole Affected Party and all Transaction shall be
Affected Transactions:

The Class A Notes have been declared immediately due and payable.
Notwithstanding anything to the contrary in Section 6(b)(iv)(1) of the
Agreement, if Party A has not, on or prior to the second Local Business Day
following Party B’s giving of the notice specified in Section 6(b)(i) of the
Agreement in respect of the foregoing Additional Termination Event, given notice
pursuant to Section 6(b)(iv)(1) to designate an Early Termination Date, then
Party B may, if such event is then continuing, by not more than 20 days’ notice
to Party A designate a day not earlier than the day such notice is effective as
the Early Termination Date for all Affected Transactions. For the avoidance of
doubt, nothing in the preceding sentence shall modify provisions of the
Agreement governing the effects of such notice or the determination of the Early
Termination Amount by Party A as the Non-affected Party.

Part 2.    Representations

 

(a)

Basic Representations. For the purposes of Section 3(a)(iii) and Section 3(a)(v)
of this Agreement, Party A’s representations are given, with respect to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”), on
the assumption of the accuracy of Party B’s representations and warranties in
Part 4(n) of this Schedule.

 

(b)

Payer Representations. For the purpose of Section 3(e) of this Agreement, Party
A and Party B will each make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made

 

33



--------------------------------------------------------------------------------

by the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and
(iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of this Agreement, except that it will not be a breach of this
representation where reliance is placed on sub-clause (ii) above and the other
party does not deliver a form or document under Section 4(a)(iii) by reason of
material prejudice to its legal or commercial position.

 

(c)

Payee Representations. For the purpose of Section 3(f) of this Agreement,

 

  (i)

Party A makes the following representation:

(A)    It is a limited liability company created or organized in the United
States under the laws of the State of Delaware and its U.S. taxpayer
identification number is 13-3505812. It is “exempt” within the meaning of
Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c) from information
reporting on Form 1099 and backup withholding.

 

  (ii)

Party B makes the following representations:

(A)    For United States federal income tax purposes, it is acting as a security
device on behalf various Verizon affiliates listed on Schedule I hereto (each a
“Verizon Affiliate”) and holds assets and enters into agreements as a nominee on
behalf of each Verizon Affiliate.

(B)    Each Verizon Affiliate is a “U.S. person” (as that term is used in
section 1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S.
federal income tax purposes and an exempt recipient under Treasury Regulation
Section 1.6049-4(c)(1)(ii).

Part 3.    Agreement to Deliver Documents

For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents, as applicable:

 

(a)

Tax forms, documents or certificates to be delivered:

 

Party required
to deliver document

  

Form/Document/Certificate

  

Date by which to be delivered

Party A    A valid complete, accurate and executed United States Internal
Revenue Service Form W-9, or any successor of such form including appropriate
attachments.    (i) Upon execution and delivery of this Agreement, (ii) promptly
upon reasonable demand by the other party, and (iii) promptly upon learning that
any form previously provided to the other party has become obsolete, incorrect,
or ineffective. Party B    A valid complete, accurate and executed United States
Internal Revenue Service Form W-9 from each Verizon Affiliate listed on
Schedule I hereto, or any successor of such form.    (i) Upon execution and
delivery of this Agreement, (ii) promptly upon reasonable demand by the other
party, and (iii) promptly upon learning that any form previously provided to the
other party has become obsolete, incorrect, or ineffective.

 

34



--------------------------------------------------------------------------------

(b)

Other documents to be delivered:

 

Party Required
to Deliver
Document

  

Form / Document / Certificate

  

Date by which Document shall be Delivered

  

Covered by
Section 3(d)
Representation

Party A and Party B    A certificate (including a photocopy or facsimile copy
thereof) executed by a duly authorized officer of the party certifying the name,
authentic signature and authority of each person executing this Agreement or any
Confirmation on its behalf.    Upon execution of this Agreement and in the case
of a Confirmation, upon request by the other party.    Yes. Party A    Most
recent annual audited financial statements of Mizuho Bank, Ltd., prepared in
accordance with generally accepted accounting principles in the country in which
the party is organized.    Within 120 days after the end of the relevant fiscal
year.    Yes. Party B    Evidence of necessary corporate or other authorizations
and approvals with respect to the execution, delivery and performance of this
Agreement.    Upon execution of this Agreement.    Yes. Party B    Amended and
Restated Trust Agreement of Party B.    Upon execution of this Agreement.   
Yes.

Part 4.    Miscellaneous

 

(a)

Address for Notices. For the purpose of Section 12(a) of this Agreement:

Address for notices or communications to Party A:

Mizuho Capital Markets LLC

320 Park Avenue

New York, NY 10022

Attention: Legal Department

With copy to: legal@mizuhocap.com

With respect to a Transaction, to the address specified in the relevant
Confirmation. With respect to any notice for purposes of Section 5 or Section 6
to:

Mizuho Capital Markets LLC

Derivatives Legal Department

320 Park Avenue

New York, NY 10022

 

35



--------------------------------------------------------------------------------

With mandatory copy to: mcm_default_notices@us.mizuho-sc.com

Address for notices or communications to Party B:

Verizon Owner Trust 2019-A

c/o: Cellco Partnership d/b/a Verizon Wireless

One Verizon Way

Basking Ridge, NJ 07920

Attn: Kee Chan Sin

Fax: (908) 630-2615

Telephone: (908) 559-5870

Email: kee.chan.sin@one.verizon.com

With a mandatory copy of any notice pursuant to Section 5 or Section 6 to:

Verizon Owner Trust 2019-A c/o:

Cellco Partnership d/b/a Verizon Wireless

One Verizon Way

Basking Ridge, NJ 07920

Attn: Legal Department

 

(b)

Process Agent. For the purpose of Section 13(c) of this Agreement:

Party A appoints as its Process Agent: Not applicable.

Party B appoints as its Process Agent: Not applicable.

 

(c)

Offices. The provision of Section 10(a) will apply to this Agreement.

 

(d)

Multibranch Party. For the purpose of Section 10(b) of this Agreement:

Party A is not a Multibranch Party.

Party B is not a Multibranch Party.

 

(e)

Calculation Agent. The Calculation Agent is Party A, unless otherwise specified
in the Confirmation in relation to the relevant Transaction; provided, however,
if Party A is the Defaulting Party, the Calculation Agent shall be a leading
dealer in the market for interest rate derivatives selected by Party B (or any
designated third party mutually agreed to in writing by the parties) until such
time as Party A is no longer a Defaulting Party. The parties shall endeavor to
resolve any disputes regarding the Calculation Agent’s determination in good
faith. If the parties are unable to resolve such dispute within a commercially
reasonable time, the parties shall mutually select a dealer in the applicable
instrument to act as Calculation Agent with respect to the issue in dispute.

 

(f)

Credit Support Document. Details of any Credit Support Document:

 

The Counterparty:    The Credit Support Annex between the parties hereto annexed
hereto which supplements, forms part of, and is subject to, this Agreement, as
amended from time to time.    Any guarantee (including any Eligible Guarantee as
defined in Parts 5(t)(4) and 5(t)(5) hereof) of the Counterparty’s obligations
hereunder procured by the Counterparty in compliance with this Agreement.

 

36



--------------------------------------------------------------------------------

The Trust:    The Credit Support Annex between the parties hereto annexed hereto
which supplements, forms part of, and is subject to, this Agreement, as amended
from time to time, solely in respect to the Trust’s obligations under
Paragraph 3(b), Paragraph 6 and Paragraph 8(d) of the Credit Support Annex.

 

(g)

Credit Support Provider. Credit Support Provider means:

 

  (i)

in relation to Party A: The guarantor under any guarantee (including any
Eligible Guarantee) of the Counterparty’s obligations hereunder procured by the
Counterparty in compliance with this Agreement.

 

  (ii)

in relation to Party B: Not applicable

 

(h)

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York (without reference to conflicts of law
principles but without prejudice to Section 5-1401 of the General Obligations
Law of the State of New York).

 

(i)

Netting of Payments. “Multiple Transaction Payment Netting” will not apply for
the purpose of Section 2(c) of this Agreement.

 

(j)

“Affiliate” will have the meaning specified in Section 14 of this Agreement,
provided that Party B will be deemed to have no Affiliates for purposes of this
Agreement.

 

(k)

Absence of Litigation. For the purpose of Section 3(c): “Specified Entity” means
in relation to Party A, none, and in relation to Party B, none.

 

(l)

Section 3(a) of this Agreement is amended by inserting the following additional
representations:

“(vi)    Eligible Contract Participant. Each party represents to the other party
which representation will be deemed to be repeated by each party on each date on
which a Transaction is entered into) that it is an “eligible contract
participant” within the meaning of the Commodity Exchange Act, as amended from
time to time.

(vii)    Party B is not a “Special Entity” as such term is defined in the U.S.
Commodity Exchange Act and the rules and regulations promulgated thereunder.”

 

(m)

No Agency. The provisions of Section 3(g) will apply to this Agreement.

 

(n)

Additional Representations will apply. For the purpose of Section 3 of this
Agreement, the following shall constitute Additional Representations:

 

  (i)

Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

 

  (1)

Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own

 

37



--------------------------------------------------------------------------------

  judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into that Transaction, it
being understood that information and explanations related to the terms and
conditions of a Transaction will not be considered investment advice or a
recommendation to enter into that Transaction. No communication (written or
oral) received from the other party will be deemed to be an assurance or
guarantee as to the expected results of that Transaction.

 

  (2)

Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

 

  (3)

Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

 

(o)

No Plan Assets. Party B represents and warrants to Party A (which representation
and warranty will be deemed to be repeated by Party B at all times until the
termination of this Agreement and will be deemed a representation and agreement
for all purposes of this Agreement, including without limitation Sections 3, 4,
5(a)(ii) and 5(a)(iv)) that the assets of Party B do not and will not constitute
the assets of an employee benefit plan subject to Title I of ERISA or a “plan”
within the meaning of Section 4975(e)(i) of the Code.

 

(p)

Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel and (iii) agrees,
to the extent permitted by applicable law, that recordings may be submitted in
evidence in any Proceedings.

 

(q)

Waiver of Right to Trial by Jury. EACH PARTY HEREBY IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY
WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

Part 5.    Other Provisions

 

(a)

Security Interest. Notwithstanding Section 7 of this Agreement, Party A hereby
acknowledges and consents to the assignment (by way of security or otherwise) by
Party B of its rights, title and interest in, under and to this Agreement
(without prejudice to, and after giving effect to, any contractual netting
provision contained in this Agreement) to the Security Trustee (or any successor
thereto) pursuant to and in accordance with the Transaction Documents and
acknowledges notice of such assignment.

 

(b)

ISDA Definitions. Reference is hereby made to the 2006 ISDA Definitions (the
“ISDA Definitions”), as published by the International Swaps and Derivatives
Association, Inc., which shall be incorporated by reference into this Agreement.
Any terms used and not otherwise defined herein that are contained in the ISDA
Definitions shall have the meaning set forth therein.

 

38



--------------------------------------------------------------------------------

(c)

Inconsistency. Section 1(b) (“Inconsistency”) is modified to provide that in the
event of any inconsistency between the provisions of this Agreement (including
this Schedule) and the ISDA Definitions referred to above, this Agreement will
control. In the event of any inconsistency between the provisions of any
Confirmation and this Agreement (including this Schedule) or the ISDA
Definitions, such Confirmation will control for the purpose of the relevant
Transaction.

 

(d)

Change of Account. The following proviso is inserted at the end of Section 2(b)
after “change”:

“; provided that if such new account shall not be in the same jurisdiction
having the power to tax as the original account, the party not changing its
account shall not be obliged to pay any greater amounts and shall not receive
less as a result of such change than would have been the case if such change had
not taken place.”

 

(e)

ISDA 2002 Master Agreement Protocol. The parties agree that the definitions and
provisions contained in Annexes 1 to 18 and Section 6 of the ISDA 2002 Master
Agreement Protocol published by the International Swaps and Derivatives
Association Inc. on 15th July 2003 are incorporated into and apply to this
Agreement. References in those definitions and provisions to a “2002 Master”
will be deemed to be references to this Master Agreement.

 

(f)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” as used in Part 2(b) of this
Schedule (Payer Tax Representation) and “Indemnifiable Tax” as defined in
Section 14 of this Agreement shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), any current or future regulations
or official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of this Agreement.

 

(g)

No Set-Off.

 

  (i)

All payments under this Agreement shall be made without set-off or counterclaim,
except as expressly provided for in Section 2(c) or Section 6.

 

  (ii)

The following sentence is hereby added to the end of Section 6(e):
“Notwithstanding any other provision of this Section, if a Party (the “Paying
Party”) would, but for this Section 6(e), be required to pay an amount pursuant
to this Section, it may, by giving written notice to the other Party, cause the
amount so payable to be reduced by the lesser of (i) such amount and (ii) the
aggregate amount payable to the Paying Party pursuant to any demands made under
Section 11 on or before the Early Termination Date.”

 

(h)

ISDA August 2012 and March 2013 DF Protocol Agreements. No Transactions shall be
entered into under this Agreement unless and until such time as (a) both parties
have adhered to both the ISDA August 2012 DF Protocol Agreement published on
August 13, 2012 and the ISDA March 2013 DF Protocol Agreement published on
March 22, 2013 (the “Protocol Agreements”) by delivery to ISDA of an Adherence
Letter and (b) each party has delivered to the other party a Questionnaire (in
the case of the Questionnaire delivered by the Trust, completed in a manner that
is reasonably satisfactory to Party A). For the purposes of this paragraph (i),
the terms “Adherence Letter” and “Questionnaire” shall have the meaning given to
them in the Protocol Agreements.

 

39



--------------------------------------------------------------------------------

(i)

Notice by Facsimile Transmission. Section 12(a) is hereby amended by
(i) inserting the words “2(b),” between the word “Section” and the number “5”,
(ii) replacing the word “or” with “,” after the number “5”, and (iii) inserting
the words “or 13(c)” between the number “6” and the word “may” in the second
line thereof.

 

(j)

Offices. Each party that enters into a Transaction through a branch or office
other than its head or home office represents to the other party that,
notwithstanding the place of the booking office or jurisdiction of incorporation
or organization of such party, the obligations of such party (other than tax
withholding and reporting obligations) are the same as if it had entered into
the Transaction through its head or home office. The representation will be
deemed to be repeated by such party on each date on which a Transaction is
entered into.

 

(k)

Downgrade or Withdrawal of Party A’s or Credit Support Provider’s Rating by S&P.

(1)    S&P Options.

This Agreement sets out four options for the definition of Initial S&P Ratings
Event, Subsequent S&P Ratings Event and Credit Support Amount (in each case,
being “Option 1”, “Option 2”, “Option 3” and “Option 4” (each as set forth in
the S&P Ratings Table) respectively and each an “S&P Option.” On the date of
this Schedule, the provisions relating to Option 1 shall apply to this
Agreement. After the date of this Schedule, the S&P Option may be amended in
accordance with Part 5(k)(2) below.

(2)    S&P Option Substitution Provisions.

Party A may, upon not less than one Business Days’ notice to the Trust and S&P,
(a “S&P Option Switch Notice”), elect that (a) Option 1, Option 2, Option 3 or
Option 4 shall apply instead of the previously applicable S&P Option.

With effect from the Business Day following the date the S&P Option Switch
Notice is effective (such date, the “Substitution Effective Date”), the
definitions of “Initial S&P Required Rating”, “Subsequent S&P Required Rating”
and “Credit Support Amount” (as defined in the Credit Support Annex) shall be
deemed to have been amended to the equivalent definitions as set out below
corresponding to the relevant option elected. The right of Party A to make an
election pursuant to this Part 5(k)(2) is subject to the following conditions
being satisfied on the Substitution Effective Date:

(A)    no Event of Default or Termination Event has occurred with respect to
which Party A is a Defaulting Party or an Affected Party, as the case may be;

(B)    no Subsequent S&P Ratings Event would occur as a result of the election;
and

(C)    the Substitution Effective Date may not occur during any extension to the
Collateral Remedy Period or Non Collateral Remedy Period pursuant to
sub-paragraph (ii) of the definitions thereof.

 

(l)

S&P Ratings Downgrade Events.

(1)    Initial S&P Ratings Event. In the event that neither Party A nor any
Relevant Entity has the Initial S&P Required Rating (an “Initial S&P Ratings
Event”), then:

(A)    Party A shall, within the Collateral Remedy Period, post collateral in
accordance with the terms of the Credit Support Annex (unless Option 3 or
Option 4 has been elected in accordance with the S&P Option Substitution
Provisions set forth above, in which case this sub-paragraph (A) shall not
apply); and

 

40



--------------------------------------------------------------------------------

(B)    Party A may, at any time following the occurrence of such Initial S&P
Ratings Event, at its own discretion and at its own cost:

(i)    transfer all of its rights and obligations with respect to this Agreement
to an S&P Eligible Replacement by means of a Permitted Transfer; or

(ii)    procure another person that is an S&P Eligible Replacement to become a
co-obligor or guarantor, with any guarantee complying with S&P relevant
guarantee criteria, in respect of the obligations of Party A.

The actions set out in sub-paragraphs 5(l)(1)(A) and (B) above shall be
“Remedial Actions.”

Without prejudice to any replacement, co-obligor or guarantor’s third party’s
obligations to post collateral or take other action if it does not have the
Initial S&P Required Rating, Party A will not be required to transfer any
collateral in respect of such Initial S&P Ratings Event pursuant to
sub-paragraph 5(l)(1)(A) above following completing a Permitted Transfer in
accordance with the provisions in sub-paragraphs 5(l)(1)(B)(i) or obtaining a
guarantee or co-obligor from an S&P Eligible Replacement in accordance with the
provisions in sub-paragraphs 5(l)(1)(B)(ii) above and any Posted Credit Support
(as defined in Paragraph 12 of the Credit Support Annex) shall be transferred to
Party A in accordance with the terms of the Credit Support Annex.

Following the occurrence of an Initial S&P Ratings Event (that is continuing),
Party A shall, upon reasonable request of the Trust or S&P, provide notice,
updates and evidence as to the actions it has taken to implement any of the
measures in sub-paragraph 5(l)(1) above.

(2)    S&P Subsequent Ratings Event. In the event that neither Party A nor any
Relevant Entity has the Subsequent S&P Required Rating (a “Subsequent S&P
Ratings Event”), then:

(A)    Party A shall, within the Collateral Remedy Period, post collateral in
accordance with the terms of the Credit Support Annex (unless Option 4 has been
elected in accordance with the S&P Option Substitution Provisions set forth
above, in which case this sub-paragraph (A) shall not apply); and

(B)    Party A shall use commercially reasonable efforts, within the applicable
Non-Collateral Remedy Period and at its own cost, to:

(i)    transfer all of its rights and obligations with respect to this Agreement
to an S&P Eligible Replacement by means of a Permitted Transfer; or

(ii)    procure, subject to confirmation by S&P, an S&P Eligible Replacement to
become a co-obligor or guarantor, with any guarantee complying with S&P’s
relevant guarantee criteria, in respect of the obligations of Party A.

The actions set out in sub-paragraphs 5(l)(2)(A) and (B) above shall be
“Remedial Actions.”

Without prejudice to any replacement, co-obligor or guarantor’s third party’s
obligations to post collateral or take other action if it does not have the
Initial S&P Required Rating, Party A will not be required to transfer any
collateral in respect of such Subsequent S&P

 

41



--------------------------------------------------------------------------------

Ratings Event pursuant to sub-paragraph 5(l)(2)(A) above following completing a
Permitted Transfer in accordance with the provisions in sub-paragraphs
5(l)(1)(B)(i) or obtaining a guarantee or a co-obligor from an S&P Eligible
Replacement in accordance with the provisions in sub-paragraphs 5(l)(1)(B)(ii)
above and any Posted Credit Support (as defined in Paragraph 12 of the Credit
Support Annex) shall be transferred to Party A in accordance with the terms of
the Credit Support Annex.

Following the occurrence of a Subsequent S&P Ratings Event (that is continuing),
Party A shall, upon reasonable request of the Trust or S&P, provide notice,
updates and evidence as to the actions it has taken to implement any of the
measures in sub-paragraph 5(l)(2) above.

 

(m)

Fitch Ratings Downgrade Event. In the event that Counterparty, the guarantor
under an Eligible Guarantee or an Eligible Replacement, as applicable, does not
have credit ratings at least equal to the First Trigger Required Ratings from
Fitch (such event, a “First Trigger Downgrade Event”), then the Counterparty
shall, as soon as reasonably practicable and so long as a First Trigger
Downgrade Event is in effect, at its own expense, within 14 calendar days after
the occurrence of such an event, post collateral pursuant to, and subject to the
terms of, the Credit Support Annex. The Counterparty may also, so long as a
First Trigger Downgrade Event is in effect, at its own expense, within 30 days
after the occurrence of such event, procure either (I) a Permitted Transfer or
(II) an Eligible Guarantee; provided that upon procuring either a Permitted
Transfer or an Eligible Guarantee, Counterparty shall be entitled to a return of
collateral posted pursuant to the prior sentence. In the event that
Counterparty, the guarantor under an Eligible Guarantee or an Eligible
Replacement, as applicable, does not have credit ratings at least equal to the
Second Trigger Required Ratings from Fitch (such event, a “Required Ratings
Downgrade Event”), then the Counterparty shall, as soon as reasonably
practicable and so long as a Required Ratings Downgrade Event is in effect (but
in no event later than 30 days after the occurrence of such event), at its own
expense, procure either (A) a Permitted Transfer or (B) an Eligible Guarantee.
If Counterparty fails to comply with the provisions of this Section 5(m) the
Trust may declare an Additional Termination Event (in which event the
Counterparty shall be the sole Affected Party). For the avoidance of doubt,
after the occurrence of a Required Ratings Downgrade Event and while the
Counterparty is taking the actions required by this Section 5(m) it shall
continue to post collateral and perform all of its obligations under this
Agreement.

 

(n)

Non-Recourse. Notwithstanding anything to the contrary contained herein, no
recourse under any obligation, covenant or agreement of Party B contained in
this Agreement shall be had against any shareholder, member, manager, officer,
director, employee or agent of Party B, by the enforcement of any assessment or
by any legal proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that this Agreement is an obligation of Party B,
and that no personal liability shall attach to or be incurred by the
shareholders, members, managers, officers, directors, employees or agents of
Party B, as such, or any of them under or by reason of any of the obligations,
covenants or agreements of Party B contained in this Agreement or implied
therefrom and that any and all personal liability of each such shareholder,
member, manager, officer, director, employee or agent for breaches by Party B of
any of such obligations, covenants or agreements, is hereby expressly waived as
a condition of and in consideration for the execution of this Agreement. Party A
hereby acknowledges and agrees that notwithstanding anything to the contrary
contained herein, any obligation of Party B under this Agreement shall be
payable solely to the extent that Available Funds are available therefor in
accordance with the priority of payments set forth in the Indenture, provided
that this limitation shall be without prejudice to Party A’s entitlement to
funds or securities credited to the Collateral Account, to the extent required
to be returned to Party A pursuant to this Agreement or applicable law. The
provisions of this Part 5(n) will survive termination of this Agreement.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning set forth in the Transfer and Servicing Agreement.

 

42



--------------------------------------------------------------------------------

(o)

Tax Amendments. Notwithstanding the definition of “Indemnifiable Tax” in
Section 14 of this Agreement, in relation to payments by the Counterparty, any
Tax shall be an Indemnifiable Tax and, in relation to payments by the Trust, no
Tax shall be an Indemnifiable Tax. In addition, Section 2(d)(ii) of this
Agreement shall not apply to the Trust as Y and the Trust shall not be required
to pay any additional amounts referred to therein.

 

(p)

Consent to Disclosure. Party B consents to Party A effecting such disclosure as
Party A may deem appropriate to enable Party A to transfer Party B’s records and
information to process and execute Party B’s instructions, or in pursuance of
Party A’s or Party B’s commercial interest, to any of its Affiliates. For the
avoidance of doubt, Party B’s consent to disclosure includes the right on the
part of Party A to allow access to any intended recipient of Party B’s
information, to the records of Party A by any means.

 

(q)

Amendments, Counterparts and Confirmations. (i) Notwithstanding the provisions
of Section 9(b) and 9(e) of this Agreement, any amendment hereto confirmed by an
exchange of electronic messages on an electronic messaging system shall be
further evidenced by a written instrument signed by authorized signatories of
both parties hereto.

 

  (ii)

Section 9(e)(ii) is hereby amended by inserting the following at the end
thereof:

“Each party has the right to request that originally executed Confirmations be
exchanged within a reasonable period of time after transmission of Confirmation
by an exchange of telexes, electronic messaging or facsimile, and such original
copy of Confirmation may not be unreasonably withheld.

 

  (iii)

For each Transaction hereunder, Party A shall promptly send to Party B a
Confirmation. Party B agrees to respond to such Confirmation within one Local
Business Day, either confirming agreement thereto or requesting correction of
any error(s) contained therein. Failure by Party B to respond within such time
period shall not affect the enforceability or validity of such Transaction.
Absent manifest error, there shall be a presumption that the terms contained in
such Confirmation are the terms of the Transaction. Notwithstanding
Section 9(e)(ii), Confirmations may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.

 

  (iv)

Restrictions on Amendments. Without the consent of the Counterparty, the Trust
shall not enter into any amendment, modification or supplement to the Indenture
that would materially adversely affect (i) the Counterparty’s ability to enforce
or protect its rights or remedies under this Agreement, (ii) the ability of the
Trust to timely and fully perform its obligations under this Agreement or
(iii) any of the Trust’s obligations under this Agreement that relates to the
Counterparty. No amendment, modification, or waiver in respect of this Agreement
will be effective unless (A) evidenced by a writing executed by each party
hereto. Prior to or simultaneous with the execution of any such amendment,
modification or supplement, the Rating Agency Condition shall be satisfied with
respect to such amendment.

 

(r)

USA PATRIOT Act Notice. Party A hereby notifies Party B that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Party B, which information includes the name and
address of Party B and other information that will allow Party A to identify
Party B in accordance with the Act.

 

43



--------------------------------------------------------------------------------

(s)

Tax Documents. Section 4(a)(iii) of this Agreement is hereby amended by adding
prior to the existing text: “upon the earlier of learning that any such form or
document is required or”.

 

(t)

Transfers.

 

  (i)

Subject to Part 5(r)(ii), neither party may transfer (whether by way of security
or otherwise) any interest or obligation in or under this Agreement without the
prior written consent of the other party.

 

  (ii)

Party B may transfer (whether by way of security or otherwise) any interest or
obligation in or under this Agreement pursuant to the Transaction Documents.

 

(u)

Expenses. Section 11 shall be deleted in its entirety and replaced by the
following: “A Defaulting Party will, on demand, indemnify and hold harmless the
other party for and against all reasonable out-of-pocket expenses, including
legal fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which such Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection and costs incurred in connection with procuring a replacement for
this Agreement (other than any amount paid or payable to a replacement
counterparty). If, following the making of one or more demands under this
Section 11, a reduction is effected pursuant to the last sentence of the first
paragraph in Section 6(e), the aggregate amount payable in respect of such
demands shall be deemed to be discharged to the extent of the amount of such
reduction.”

 

(v)

Definitions.

(1)    “Indenture” means the Indenture, to be dated as of March 13, 2019,
between the Trust and U.S. Bank National Association, as indenture trustee.

(2)    “Transfer and Servicing Agreement” means the Transfer and Servicing
Agreement, to be dated as of March 13, 2019, among the Trust, Verizon ABS LLC,
as depositor, and Cellco Partnership d/b/a Verizon Wireless, as servicer, as
marketing agent and as custodian.

(3)    ISDA Definitions. The definitions and provisions contained in the 2006
ISDA Definitions (as published by the International Swaps and Derivatives
Association, Inc.), without regard to any revision or subsequent edition
thereof, shall be incorporated into this Agreement and each Confirmation except
as provided for thereof or in the Confirmation. In the event of any
inconsistency between the Definitions and the Agreement or any Confirmation,
this Agreement or, as the case may be, such Confirmation, shall prevail.

 

44



--------------------------------------------------------------------------------

(4)    Local Business Day. The definition of “Local Business Day” in Section 14
of this Agreement shall be amended by the addition of the words “or any Credit
Support Document” after “Section 2(a)(i)” and the addition of the words “or
Credit Support Document” after the word “Confirmation” both times it appears in
the definition.

(5)    S&P Downgrade Definitions. For the purposes of Parts 1(m), 5(k) and 5(l)
hereof, the following definitions apply:

A.    “Collateral Remedy Period” means the period that commences on (and
excludes) the date on which an Initial S&P Ratings Event or Subsequent S&P
Ratings Event (as applicable) occurs and ends on (and includes) the later of
(i) the 10th Business Day following the date on which such event occurs or
(ii) if the Counterparty has, on or before the 10th Business Day following the
date on which such event occurs, submitted a written proposal for collateral
posting to S&P and S&P has confirmed to the Counterparty that it will not take
rating action as a result of such proposal, the 20th Business Day following the
date on which such event occurs.

B.    “Eligible Guarantee” means an unconditional and irrevocable guarantee of
all present and future obligations (for the avoidance of doubt, including but
not limited to payment obligations as well as obligations to post collateral) of
the Counterparty or an Eligible Replacement to the Trust under this Agreement
that is provided by an Eligible Guarantor as principal debtor rather than surety
and is directly enforceable by the Trust, where (I) such guarantee provides that
if a guaranteed obligation cannot be performed without an action being taken by
the Counterparty, (II) (A), such guarantee provides that, in the event that any
of such guarantor’s payments to the Trust are subject to deduction or
withholding for tax, such guarantor is required to pay such additional amount as
is necessary to ensure that the net amount actually received by the Trust (free
and clear of any tax) will equal the full amount the Trust would have received
had no such deduction or withholding been required or (B) in the event that any
payment (the “Primary Payment”) under such guarantee is made net of deduction or
withholding for tax, the Counterparty is required, under this Agreement, to make
such additional payment (the “Additional Payment”) as is necessary to ensure
that the net amount actually received by the Trust from the guarantor (free and
clear of any tax) in respect of the Primary Payment and the Additional Payment
will equal the full amount the Trust would have received had no such deduction
or withholding been required (assuming that the guarantor will be required to
make a payment under such guarantee in respect of the Additional Payment), and
(III) the guarantor waives any right of set-off in respect of payments under
such guarantee. In addition, each guarantee proposed to become an Eligible
Guarantee shall also satisfy the Rating Agency Condition prior to its becoming
an Eligible Guarantee.

C.    “Eligible Guarantor” means, an entity who is an S&P Eligible Replacement.

D.    “Eligible Replacement” means an entity that can lawfully perform the
obligations owing to the Trust under this Agreement and is an S&P Eligible
Replacement or the obligation of which under this Agreement are guaranteed
pursuant to an Eligible Guarantee by an S&P Eligible Replacement.

E.     “Initial S&P Required Ratings” means long-term and, if applicable,
short-term, unsecured and unsubordinated debt obligations of an entity are rated
at least as high as the S&P Minimum Counterparty Rating corresponding to the
then current rating of the Class A Notes and the applicable S&P Option, as
specified in the S&P Ratings Table below under the column “Initial S&P Ratings
Event”.

 

45



--------------------------------------------------------------------------------

F.    “Non-Collateral Remedy Period” means the period that commences on (and
excludes) the date on which a Subsequent S&P Ratings Event occurs and ends on
(and includes) either (i) the 30th calendar day following the date on which such
event occurs if Option 4 has been selected or (ii) the 60th calendar day
following the date on which such event occurs if Option 1, 2 or 3 has been
selected, provided that such 60-day period may be extended by an additional 30
days if on or before the expiration of the original 60-day period, the
Counterparty has submitted a written proposal for collateral posting to S&P and
S&P has confirmed to the Counterparty that it will not take rating action as a
result of such proposal.

G.    “Option 1” has the meaning given to that term in Part 5(k).

H.    “Option 2” has the meaning given to that term in Part 5(k).

I.    “Option 3” has the meaning given to that term in Part 5(k).

J.    “Option 4” has the meaning given to that term in Part 5(k).

K.    “Permitted Transfer” means a transfer by novation by the Counterparty to a
transferee (the “Transferee”) of all, but not less than all, of the
Counterparty’s rights, liabilities, duties and obligations under this Agreement,
with respect to which transfer each of the following conditions is satisfied:
(a) the Transferee is an Eligible Replacement that is a recognized dealer in
interest rate swaps, (b) as of the date of such transfer neither the Trust nor
the Transferee would be required to withhold or deduct on account of Tax from
any payments under this Agreement, (c) an Event of Default or Termination Event
would not occur as a result of such transfer, (d) the transfer would not give
rise to a taxable event or any other adverse Tax consequences to the Trust or
its interest holders, as determined by the Trust based upon consultation with
tax counsel, (e) pursuant to a written instrument (the “Transfer Agreement”),
the Transferee acquires and assumes all rights and obligations of the
Counterparty under the Agreement and the relevant Transaction, (f) such Transfer
Agreement is effective to transfer to the Transferee all, but not less than all,
of the Counterparty’s rights and obligations under the Agreement and all
relevant Transactions, (g) the Counterparty will be responsible for any costs or
expenses incurred in connection with such transfer (including any replacement
cost of entering into a replacement transaction), and (h) each of the Rating
Agencies has been given prior written notice of such transfer and the Rating
Agency Condition is satisfied.

L.    “Rating Agency” means, with respect to any date of determination, S&P, to
the extent that such rating agency is then rating any of the securities.

M.    “Rating Agency Condition” means, for an action or request and with respect
to a Rating Agency, that, according to the then-current policies of the relevant
Rating Agency for that action or request, the Rating Agency has provided notice
that the proposed action or request will not result in a downgrade or withdrawal
of its then-current rating on any of the Class A Notes.

 

46



--------------------------------------------------------------------------------

N.    “Relevant Entities” or, individually, a “Relevant Entity”, means the
Counterparty and any guarantor under an Eligible Guarantee in respect of all of
the Counterparty’s present and future obligations under this Agreement.

O.    “S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business.

P.    “S&P Eligible Replacement” means either (a) an entity with Initial S&P
Required Rating or (b) an entity with the Subsequent S&P Required Rating,
provided that such entity complies with the provisions of Part 5(l)(1)(A) or
Part 5(l)(1)(B)(ii) (“Initial S&P Ratings Event”) with respect to its own
obligations under the Agreement.

 

47



--------------------------------------------------------------------------------

Q.    “S&P Minimum Counterparty Rating” means, in respect of each of Option 1,
Option 2, Option 3 or Option 4, the rating of an entity’s long-term, unsecured
and unsubordinated debt obligations as specified in the table below (the “S&P
Ratings Table”) under the columns “Initial S&P Ratings Event” and “Subsequent
S&P Ratings Event”, as applicable:

 

   

Option 1

 

Option 2

 

Option 3

 

Option 4

Current rating
of the Class A
Notes

 

Initial S&P
Ratings Event

 

Subsequent
S&P Ratings
Event

 

Initial S&P
Ratings Event

 

Subsequent
S&P Ratings
Event

 

Initial S&P
Ratings Event

 

Subsequent
S&P Ratings
Event

 

Initial S&P
Ratings Event

 

Subsequent
S&P Ratings
Event

AAA   A*   BBB+   A*   A-   NA   A*   NA   A+ AA+   A*   BBB+   A*   A-   NA  
A*   NA   A+ AA   A-   BBB+   A*   A-   NA   A*   NA   A+ AA-   A-   BBB**   A-
  BBB+   NA   A-   NA   A* A+   BBB+   BBB**   A-   BBB+   NA   A-   NA   A* A  
BBB+   BBB**   A-   BBB+   NA   A-   NA   At least as high as the current rating
of the Class A Notes A-   BBB**   BBB-   BBB+   BBB**   NA   BBB+   NA   At
least as high as the current rating of the Class A Notes BBB+   BBB**   BBB-  
At least as high as the current rating of the Class A Notes   BBB**   NA   At
least as high as the current rating of the Class A Notes   NA   At least as high
as the current rating of the Class A Notes BBB   BBB-   BB+   At least as high
as the current rating of the Class A Notes   BBB-   NA   At least as high as the
current rating of the Class A Notes   NA   At least as high as the current
rating of the Class A Notes BBB-   At least as high as the current rating of the
Class A Notes   BB+   At least as high as the current rating of the Class A
Notes   At least as high as the current rating of the Class A Notes   NA   At
least as high as the current rating of the Class A Notes   NA   At least as high
as the current rating of the Class A Notes BB+ and below   At least as high as
the current rating of the Class A Notes   At least as high as the current rating
of the Class A Notes   At least as high as the current rating of the Class A
Notes   At least as high as the current rating of the Class A Notes   NA   At
least as high as the current rating of the Class A Notes   NA   At least as high
as the current rating of the Class A Notes

 

*

To meet the minimum eligible rating of “A”, the entity should also have a short
term rating of “A-1”.

**

To meet the minimum eligible rating of “BBB”, the entity should also have a
short term rating of “A-2”

For purposes of inferring a long-term minimum eligible rating for entities that
have only short-term ratings, or in transactions where only short-term ratings
on the counterparty are referenced, the following apply:

 

•  

‘A-1+’ corresponds to ‘AA-’.

 

•  

‘A-1’ corresponds to ‘A’ for financial institutions, and ‘A-’ for all other
entities.

 

•  

‘A-2’ corresponds to ‘BBB’.

 

•  

‘A-3’ corresponds to ‘BBB-’.

R.    “Subsequent S&P Required Ratings” means long-term, unsecured and
unsubordinated debt obligations of an entity are rated at least as high as the
S&P Minimum Counterparty Rating corresponding to the then current rating of the
Class A Notes and the applicable S&P Option, as specified in the S&P Ratings
Table under the column “Subsequent S&P Ratings Event”.

 

48



--------------------------------------------------------------------------------

(6)    Fitch Downgrade Definitions. For the purposes of Part 5(m) hereof, the
following definitions apply:

A.    “Eligible Guarantee” means an unconditional and irrevocable guarantee of
all present and future obligations (for the avoidance of doubt, including but
not limited to payment obligations as well as obligations to post collateral) of
Counterparty or an Eligible Replacement to the Trust under this Agreement that
is provided by an Eligible Guarantor as principal debtor rather than surety and
is directly enforceable by the Trust, where either (A) a law firm has given a
legal opinion confirming that none of the guarantor’s payments to the Trust
under such guarantee will be subject to withholding for tax or (B) such
guarantee provides that, in the event that any of such guarantor’s payments to
the Trust are subject to withholding for tax, such guarantor is required to pay
such additional amount as is necessary to ensure that the net amount actually
received by the Trust (free and clear of any withholding tax) will equal the
full amount the Trust would have received had no such withholding been required.
In addition, each guarantee proposed to become an Eligible Guarantee shall also
satisfy the Rating Agency Condition prior to its becoming an Eligible Guarantee.

B.    “Eligible Guarantor” means, with respect to Fitch, an entity having a
credit rating equal to at least the First Trigger Required Rating.

C.    “Eligible Replacement” means (A) with respect to Fitch, an entity with the
First Trigger Required Ratings or (B) an entity whose present and future
obligations owing to the Trust are guaranteed pursuant to an Eligible Guarantee
provided by an Eligible Guarantor.

D.     “First Trigger Required Ratings” means, with respect to Counterparty, the
guarantor under an Eligible Guarantee or an Eligible Replacement, either (i) the
unsecured long-term senior debt obligations of the entity are rated “A” or above
by Fitch or (ii) the unsecured and unsubordinated short-term debt obligations of
the entity are rated “F1” or above by Fitch.

E.    “Fitch” means Fitch, Inc. or any successor to its rating business.

F.    “Permitted Transfer” means a transfer by novation by the Counterparty to a
transferee (the “Transferee”) of all, but not less than all, of the
Counterparty’s rights, liabilities, duties and obligations under this Agreement,
with respect to which transfer each of the following conditions is satisfied:
(a) the Transferee is an Eligible Replacement that is a recognized dealer in
interest rate swaps, (b) as of the date of such transfer neither the Trust nor
the Transferee would be required to withhold or deduct on account of Tax from
any payments under this Agreement, (c) an Event of Default or Termination Event
would not occur as a result of such transfer, (d) the transfer would not give
rise to a taxable event or any other adverse Tax consequences to the Trust or
its interest holders, as determined by the Trust based upon consultation with
tax counsel, (e) pursuant to a written instrument (the “Transfer Agreement”),
the Transferee acquires and assumes all rights and obligations of the
Counterparty under the Agreement and the relevant Transaction, (f) such Transfer
Agreement is effective to transfer to the Transferee all, but not less than all,
of the Counterparty’s rights and obligations under the Agreement and all
relevant Transactions, (g) the Counterparty will be responsible for any costs or
expenses incurred in connection with such transfer (including any replacement
cost of entering into a replacement transaction), and (h) each of the Rating
Agencies has been given prior written notice of such transfer and the Rating
Agency Condition is satisfied.

 

49



--------------------------------------------------------------------------------

G.    “Rating Agency” means, with respect to any date of determination, Fitch,
to the extent that such rating agency is then rating any of the Class A Notes.

H.    “Rating Agency Condition” means, with respect to any particular proposed
act or omission to act hereunder that the party acting or failing to act must
consult with each of the Rating Agencies then rating the Class A Notes and
receive from each such Rating Agency a prior written confirmation that the
proposed action or inaction would not cause a downgrade or withdrawal of the
then-current rating of any Class A Notes.

I.    “Relevant Entities” means the Counterparty and any guarantor under an
Eligible Guarantee in respect of all of the Counterparty’s present and future
obligations under this Agreement.

J.     “Second Trigger Required Ratings” means, with respect to the
Counterparty, the guarantor under an Eligible Guarantee or an Eligible
Replacement either (i) the unsecured long-term senior debt obligations of the
entity are rated “BBB+” or above by Fitch or (ii) the unsecured and
unsubordinated short-term debt obligations of the entity are rated “F2” or above
by Fitch.

[Signature Page Follows]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Schedule on the respective
dates specified below with effect from the date specified on the first page of
this Agreement.

 

MIZUHO CAPITAL MARKETS LLC     VERIZON OWNER TRUST 2019-A       By: Wilmington
Trust, National Association,
not in its individual capacity but solely as Owner Trustee of Verizon Owner
Trust 2019-A By:         By:       Name:       Name:   Title:       Title:  
Date:       Date:



--------------------------------------------------------------------------------

Schedule I

Verizon Affiliate

Cellco Partnership

Los Angeles SMSA Limited Partnership, a California Limited Partnership

New York SMSA Limited Partnership

Chicago SMSA Limited Partnership

GTE Mobilnet of California Limited Partnership

GTE Mobilnet of South Texas Limited Partnership

Verizon Wireless of the East LP

Sacramento-Valley Limited Partnership

Seattle SMSA Limited Partnership

GTE Mobilnet of Indiana Limited Partnership

Pittsburgh SMSA Limited Partnership

CommNet Cellular Inc.

Gold Creek Cellular of Montana Limited Partnership

Fresno MSA Limited Partnership

ALLTEL Communications of North Carolina Limited Partnership

Omaha Cellular Telephone Company

Verizon Wireless (VAW) LLC

Rural Cellular Corporation

Jackson Cellular Telephone Co., Inc.

Bell Atlantic Mobile Systems of Allentown, Inc.

Southwestco Wireless, Inc.

Alltel Corporation

 

2



--------------------------------------------------------------------------------

Paragraph 13

to the

CREDIT SUPPORT ANNEX

Dated as of March 8, 2019

between

Mizuho Capital Markets LLC

(“Party A” or “Counterparty”)

and

Verizon Owner Trust 2019-A

(“Party B” or “Trust”)

To the Schedule to the 2002 ISDA Master Agreement between Party A and Party B,
dated as of March 8, 2019 as the same may be amended and modified from time to
time

 

(a)

(i) Security Interest for “Obligations”. The term “Obligations” as used in this
Annex includes the following additional obligations.

With respect to Party A, not applicable.

With respect to Party B, not applicable.

 

(b)

Credit Support Obligations.

 

  (i)

Delivery Amount, Return Amount and Credit Support Amount.

 

  (A)

“Delivery Amount” has the meaning specified in Paragraph 3(a), except that:

(i) the words “upon a demand made by the Secured Party on or promptly following
a Valuation Date” shall be deleted and the word “that” on the second line of
Paragraph 3(a) shall be replaced with the word “a”;

(ii) the sentence beginning “Unless otherwise specified in Paragraph 13” shall
be deleted in its entirety and replaced with the following:

“The Delivery Amount applicable to the Pledgor for any Valuation Date will equal
the greatest of:

(1) the amount by which the S&P Credit Support Amount exceeds the Value
(determined using the S&P Valuation Percentages) of the Pledgor’s Posted Credit
Support (adjusted to include any prior Delivery Amount and to exclude any prior
Return Amount, the transfer of which, in each case, has not yet been completed
and for which the relevant Settlement Day falls on or after such Valuation
Date);

(2) the amount by which the Fitch Credit Support Amount exceeds the Value
(determined using the Fitch Valuation Percentages) of the Pledgor’s Posted
Credit Support (adjusted to include any prior Delivery Amount and to exclude any
prior Return Amount, the transfer of which, in each case, has not yet been
completed and for which the relevant Settlement Day falls on or after such
Valuation Date).”; and

 

3



--------------------------------------------------------------------------------

(3) if, on any Valuation Date, the Delivery Amount equals or exceeds the
Pledgor’s Minimum Transfer Amount, the Pledgor will transfer to the Secured
Party sufficient Eligible Credit Support to ensure that, immediately following
such transfer, the Delivery Amount shall be zero.

With respect to the Trust, “Delivery Amount” shall have the meaning specified in
Paragraph 3(a).

 

  (B)

“Return Amount” has the meaning specified in Paragraph 3(b), except that:

(i) the sentence beginning “Unless otherwise specified in Paragraph 13” shall be
deleted in its entirety and replaced by the following:

“The Return Amount applicable to the Transferee for any Valuation Date will
equal the least of:

(1) the amount by which the Value (determined using the S&P Valuation
Percentages) of the Pledgor’s Posted Credit Support (adjusted to include any
prior Delivery Amount and to exclude any prior Return Amount, the transfer of
which, in each case, has not yet been completed and for which the relevant
Settlement Day falls on or after such Valuation Date) exceeds the S&P Credit
Support Amount;

(2) the amount by which the Value (determined using the Fitch Valuation
Percentages) of the Pledgor’s Posted Credit Support (adjusted to include any
prior Delivery Amount and to exclude any prior Return Amount, the transfer of
which, in each case, has not yet been completed and for which the relevant
Settlement Day falls on or after such Valuation Date) exceeds the Fitch Credit
Support Amount.”; and

(3) in no event shall the Secured Party be required to transfer any Posted
Credit Support under Paragraph 3(b) if, immediately following such transfer, the
Delivery Amount would be greater than zero.

In no event shall the Trust be required to transfer any Posted Credit Support
under Paragraph 3(b) if, immediately following such transfer, the Return Amount
would be greater than zero.

 

  (C)

The term “Credit Support Amount” has the meaning specified in Paragraph 3, as
amended by Paragraph 13; provided, however, that if a Ratings Collateral Trigger
has occurred and is continuing, the term “Credit Support Amount” shall have the
meaning specified under the relevant definition of S&P Credit Support Amount or
Fitch Credit Support Amount, as the case may be, with the Credit Support Amount
being calculated by reference to the S&P Credit Support Amount or Fitch Credit
Support Amount which would result in the Counterparty transferring the greatest
amount of Eligible Credit Support. Under no circumstances will the Counterparty
be required to transfer more Eligible Credit Support than the greatest amount
calculated in accordance with Paragraph 3 of this Credit Support Annex or S&P
Credit Support Amount or Fitch Credit Support Amount.

 

4



--------------------------------------------------------------------------------

  (ii)

Eligible Collateral. The following items will qualify as “Eligible Collateral”:

 

Collateral

  

Fitch
Valuation

Percentage

  

S&P Valuation
Percentage

Cash (i.e., USD Cash)

   100%    100%

Fixed-rate, coupon-bearing Treasury Securities having a remaining maturity on
such date of not more than one year

   97.5%    100%/97%*

Fixed-rate, coupon-bearing Treasury Securities having a remaining maturity on
such date of more than one year but not more than three years

   96%    100%/91%*

Fixed-rate, coupon-bearing Treasury Securities having a remaining maturity on
such date of more than three years but not more than five years

   93.5%    100%/89.5%*

Fixed-rate, coupon-bearing Treasury Securities having a remaining maturity on
such date of more than five years but not more than seven years

   93%    100%/88%*

Fixed-rate, coupon-bearing Treasury Securities having a remaining maturity on
such date of more than seven years but not more than ten years

   91%    100%/86.5%*

 

*

With respect to S&P, the government security will have the first listed
valuation percentage if it is rated the same as or higher than the relevant
notes; otherwise such government security will have the second listed valuation
percentage.

“S&P Valuation Percentages” means, in respect of each instrument in the above
table, so long as (i) the Counterparty has elected that Option 1, Option 2 or
Option 3 applies pursuant to Part 5(j) of the Schedule to this Agreement,
(ii) the S&P Threshold for the Counterparty is zero, and (iii) an Initial S&P
Ratings Event or a Subsequent S&P Ratings Event has occurred, the corresponding
percentage in the column headed “S&P Valuation Percentage”.

“Fitch Valuation Percentages” means, in respect of each instrument in the above
table, so long as a Fitch Ratings Downgrade Event has occurred pursuant to Part
5(l) of the Schedule to this Agreement, the corresponding percentage in the
column headed “Fitch Valuation Percentage”.

 

  (iii)

Other Eligible Support. The following items will qualify as “Other Eligible
Support” for the party specified: None.

 

  (iv)

Thresholds.

 

  (A)

“Independent Amount” means with respect to Party A: Not applicable.

“Independent Amount” means with respect to Party B: Not applicable.

 

  (B)

“Threshold” means, with respect to Counterparty: The lower of the S&P Threshold
or Fitch Threshold, as applicable.

“S&P Threshold” means with respect to the Counterparty:

(A) the S&P Threshold shall be zero if (i) the applicable S&P Option pursuant to
Part 5(j) of the Schedule to this Agreement Counterparty is Option 1, Option 2
or Option 3, (ii) no Relevant Entity has the Initial S&P Required Rating (in the
case of Option 1 or Option 2) or the Subsequent S&P Required Rating (in the case
of Option 3) and (iii) the applicable Collateral Remedy Period has expired; and
(B) at any other time, Infinity.

 

5



--------------------------------------------------------------------------------

“Fitch Threshold” means with respect to the Counterparty:

(A) the Fitch Threshold shall be zero if a First Trigger Downgrade Event has
occurred and is continuing for 14 calendar days pursuant to Part 5(l) of the
Schedule to this Agreement; and (B) at any other time, Infinity.

“Threshold” means, with respect to the Trust: Infinity.

 

  (C)

“Minimum Transfer Amount” means with respect to the Counterparty and the Trust:
$100,000; provided, however, that if an Event of Default has occurred and is
continuing with respect to the such party or an Additional Termination Event has
occurred in respect of which such party is the Affected Party, the Minimum
Transfer Amount with respect to such party shall be zero.

 

  (D)

Rounding. The Delivery Amount and the Return Amount will be rounded up and down
respectively to the nearest integral multiple of $10,000.

 

  (E)

“Exposure” has the meaning specified in Paragraph 12, except that (1) after the
word “Agreement” the words “(assuming, for this purpose only, that Part 5(v)
(Close-Out Calculations) of the Schedule is deleted)” shall be inserted and
(2) at the end of the definition of “Exposure”, the words “without assuming that
the terms of such Replacement Transactions are materially less beneficial for
the Secured Party than the terms of this Agreement” shall be added.

 

(c)

Valuation and Timing.

 

  (i)

“Valuation Agent” means: Party A; provided, however, if an Event of Default has
occurred and is continuing with respect to Party A, at the request of Party B,
the Valuation Agent shall be an independent leading dealer selected by agreement
between the parties within one Business Day of Party B’s request to appoint a
substitute Valuation Agent who will act as substitute Valuation Agent for so
long as such Event of Default is continuing. If the parties are unable to agree
on a substitute Valuation Agent, each of the parties shall select an independent
dealer in derivatives who, together, will agree on a third party leading,
independent dealer in derivatives to act as substitute Valuation Agent. All
determinations by the Valuation Agent and any substitute Valuation Agent shall
be made in good faith and in a commercially reasonable manner. The fees and
expenses of the substitute Valuation Agent shall be met by Party A.
Notwithstanding anything to the contrary set forth in this Annex, the Valuation
Agent shall not be required to notify Party B of any of the Valuation Agent’s
calculations of Value, Exposure, Delivery Amount or Return Amount under this
Annex unless requested in writing to do so by Party B, in each instance, with
respect to a Valuation Date for which the Threshold for Party A is zero.

 

  (ii)

“Valuation Date” means each Local Business Day on which the Threshold applicable
to Party A is zero or a positive Return Amount exists.

 

  (iii)

“Valuation Time” means the close of business in the city of the Valuation Agent
on the Local Business Day preceding the Valuation Date or date of calculation,
as applicable; provided that the calculations of Value and Exposure will be made
as of approximately the same time on the same date.

 

  (iv)

“Notification Time” means 1:00 p.m., New York time, on a Local Business Day.

 

  (v)

Paragraph (i)(B) of the definition of “Value” shall be deleted in its entirety
and replaced with the following: “(i)(B) a security, the bid price obtained by
the Valuation Agent (or, if the Valuation Agent is a Defaulting Party and the
Secured Party has, by way of written notice to the Valuation Agent, nominated
another entity to calculate the Value of securities, such entity) multiplied by
the applicable Valuation Percentage, if any; and”.

 

6



--------------------------------------------------------------------------------

(d)

Conditions Precedent and Secured Party’s Rights and Remedies. For purposes of
Paragraph 8, each Termination Event will be a “Specified Condition” for that
party if the other party has designated an Early Termination Date in connection
with the Termination Event. For all other purposes of this Annex, each
Termination Event specified below with respect to a party will be a “Specified
Condition” for that party:

 

     Party A    Party B

Illegality

   [ ]    [ ]

Tax Event

   [ ]    [ ]

Tax Event Upon Merger

   [ ]    [ ]

Credit Event Upon Merger

   [ ]    [ ]

The Additional Termination Events specified in Part 1(m) of the Schedule to this
Agreement.

   [X]    [ ]

The Additional Termination Event specified in Part 1(n) of the Schedule to this
Agreement.

   [ ]    [X]

 

(e)

Substitution.

 

  (i)

“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 

  (ii)

Consent. If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
Inapplicable

 

(f)

Dispute Resolution.

 

  (i)

“Resolution Time” means 1:00 p.m., New York time, on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.

 

  (i)

Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), on any date the Value of
Posted Credit Support or of any transfer of Eligible Credit Support or Posted
Credit Support, as the case may be, will be calculated as follows:

 

  (A)

with respect to any Eligible Credit Support or Posted Credit Support comprising
securities (“Securities”) the sum of (a)(x) the last bid price on such date for
such Securities on the principal national securities exchange on which such
Securities are listed, multiplied by the applicable Valuation Percentage; or
(y) where any Securities are not listed on a national securities exchange, the
bid price for such Securities quoted as at the close of business on such date by
any principal market maker (which will not be and will be independent from the
Valuation Agent) for such Securities chosen by the Valuation Agent, multiplied
by the applicable Valuation Percentage; or (z) if no such bid price is listed or
quoted for such date, the last bid price listed or quoted (as the case may be),
as of the day next preceding such date on which such prices were available,
multiplied by the applicable Valuation Percentage; plus (b) the accrued interest
where applicable on such Securities (except to the extent that such interest
will have been paid to the Pledgor pursuant to Paragraph 6(d)(ii) or included in
the applicable price referred to in subparagraph (a) above) as of such date,
multiplied by the applicable Valuation Percentage; and

 

  (B)

with respect to any Cash, the amount thereof in U.S. dollars multiplied by the
applicable Valuation Percentage.

 

7



--------------------------------------------------------------------------------

  (iii)

Alternative. The provisions of Paragraph 5 will apply, except to the following
extent:

(A) pending the resolution of a dispute, Transfer of the undisputed Value of
Eligible Credit Support or Posted Credit Support involved in the relevant demand
will be due as provided in Paragraph 5 if the demand is given by the
Notification Time, but will be due on the second Local Business Day after the
demand if the demand is given after the Notification Time;

(B) the Disputing Party need not comply with the provisions of Paragraph
5(ii)(2) if the amount to be Transferred does not exceed the Disputing Party’s
Minimum Transfer Amount; and

(C) the terms of Paragraph 5(i)(B) are amended in their entirety as follows:
“(B) calculating the Exposure for the Transactions in dispute by seeking four
actual quotations at mid-market from third parties for purposes of calculating
the relevant Close-out Amount, and taking the arithmetic average of those
obtained; provided that if four quotations are not available for a particular
Transaction, then fewer than four quotations may be used for that Transaction,
and if no quotations are available for a particular Transaction, the parties
will appoint a mutually acceptable leading dealer in the relevant market to make
such calculation and such expense will be shared equally by the parties”.

In relation to the foregoing, the Counterparty will, upon request from a Rating
Agency, demonstrate to that Rating Agency, the calculation by the Counterparty
of the Credit Support Amount and the Value of any Posted Collateral and shall
provide notice of the same to the Trust.

 

(g)

Holding and Using Posted Collateral.

 

  (i)

Eligibility to Hold Posted Collateral; Custodians. Notwithstanding anything to
the contrary in Paragraph 6(b), any Posted Collateral shall be held by the
Custodian in the Collateral Account (as hereinafter defined).

For the purposes hereof, the Custodian shall be: U.S. Bank National Association,
Wilmington Trust, National Association, or a trust company or a bank or
depository institution organized under the laws of the United States or any
State or any United States branch or agency of a foreign bank or depository
institution that (i) is not affiliated with Party A, (ii) is subject to
supervision and examination by federal or State banking authorities, (iii) has a
short-term deposit rating of “F1+” from Fitch and “A-1+” from S&P, if rated by
S&P, (iv) if the institution holds any Bank Accounts, has a long-term unsecured
debt rating or issuer rating of at least “A” from Fitch and at least “A” from
S&P, if rated by S&P, (v) it is a financial institution located in the United
States having total assets of at least $10,000,000,000, and (vi) if the
institution is organized under the laws of the United States, whose deposits are
insured by the Federal Deposit Insurance Corporation. In the event that the
Custodian no longer satisfies the criteria set forth in clauses (i) through (vi)
above, Party A and Party B shall use their reasonable best efforts to cause any
Posted Collateral to be moved to another financial institution satisfying the
conditions of clauses (i) through (vi) above within 60 calendar days.

 

  (ii)

Use of Posted Collateral. The provisions of Paragraph 6(c) will not apply to
Party B, provided, that if Party A delivers Posted Collateral in book-entry form
then such Posted Collateral may be registered in the name of the Custodian or
its nominee.

 

(h)

Distributions and Interest Amount.

 

  (i)

Interest Rate. The “Interest Rate” will be the actual rate earned on Posted
Collateral in the form of Cash that is held by the Custodian.

 

  (ii)

Transfer of Interest Amount. The Transfer of the Interest Amount will be made no
later than on the first Local Business Day of each calendar month and on any
Local Business Day that Posted Collateral in the form of Cash is Transferred to
the Pledgor pursuant to Paragraph 3(b); provided that the Trust shall not be
obligated to transfer any Interest Amount unless and until it has earned and
received the related Interest Amount.

 

8



--------------------------------------------------------------------------------

  (iii)

Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will apply;
provided, however, notwithstanding any other provision in this Agreement to the
contrary, any Interest Amount shall be transferred regardless of whether a
Delivery Amount would be created or increased by that Transfer, and thus such
Interest Amount shall not constitute Posted Collateral and will not be subject
to the security interest granted under Paragraph 2, nor shall it be subject to
the rounding provisions of Paragraph 13(b)(iv)(D).

 

  (iv)

“Interest Amount” means, with respect to an Interest Period, any amount of
interest received (net of any deduction or withholding for or on account of any
tax) by the Secured Party during such Interest Period on the principal amount of
the portion of the Posted Credit Support comprised of Cash.

 

  (v)

“Distributions” means, with respect to any Eligible Credit Support comprised in
the Posted Credit Support consisting of securities, all principal, interest and
other payments and distributions of cash or other property received (net of any
deduction or withholding for or on account of any tax) by the Secured Party from
time to time.

 

  (vi)

“Distribution Date” means, with respect to any Eligible Credit Support comprised
in the Posted Credit Support other than cash, each date on which the Secured
Party receives Distributions or, if that date is not a Valuation Date, the next
following Valuation Date.

 

  (vii)

Transfer of Distributions. The Secured Party shall only be obliged to transfer
Distributions under Paragraph 6(d)(i) if the Valuation Agent has confirmed in
writing that no Delivery Amount would be created or increased by the transfer
(and the date of calculation will be deemed a Valuation Date for this purpose).

 

(i)

Other Eligible Support and Other Posted Support.

 

  (i)

“Value” with respect to Other Eligible Support and Other Posted Support means:
Inapplicable

 

  (ii)

“Transfer” with respect to Other Eligible Support and Other Posted Support
means: Inapplicable

 

(j)

Demands and Notices. All demands, specifications and notices under this Annex
will be made pursuant to the Notices Section of this Agreement, unless otherwise
specified here:

 

Party A:
  

Collateral Department

1440 Broadway, 24th Floor

New York, NY 10018

 

Telephone: 212-547-1551

Email: coll@mizuhocap.com

Party B:   

As per the ISDA Schedule

One Verizon Way

VC53S-441

Basking Ridge, New Jersey 07920

Attention: Vice President and Treasurer

Fax: 908-630-2613

 

9



--------------------------------------------------------------------------------

(k)

Addresses for Transfers.

Party A: To be provided by Party A under separate cover.

Party B: To be provided by Party B under separate cover.

 

(l)

Other Provisions.

 

  (i)

Collateral Account. In the event that the Threshold applicable to Party A has
been reduced to zero, Party A shall open and maintain a segregated account with
the Custodian, titled as an account of Party A as depositor and entitlement
holder (such segregated account the “Collateral Account”). The Collateral
Account shall be subject to a tri-party account control agreement to be entered
into among Party A, Party B, and the Custodian (the “Control Agreement”). The
Control Agreement shall provide, among other customary matters, that (x) Party A
shall be entitled to originate entitlement orders and instructions, and receive
interest and distributions, with respect to the Collateral Account so long as
Party B has not delivered a notice to the Custodian and Party A to the effect
that Party B shall have exclusive control over the Collateral Account,
(y) following delivery of such notice of exclusive control the Custodian shall
comply with instructions and entitlement orders originated by Party B without
further consent by Party A, and (z) the Control Agreement shall terminate on the
fifth business day following delivery of a notice from Party A to the Custodian
and Party B that Party A has designated an Early Termination Date in respect of
all Transactions for the reason that Party B is the Defaulting Party or the sole
Affected Party with respect to a Termination Event, unless such notice is
contested by Party B within such period of five business days. Party B agrees
that it shall not assert exclusive control over, or originate entitlement orders
or instructions for the disposition of funds with respect to, the Collateral
Account unless the conditions for the exercise of its rights and remedies
pursuant to Paragraph 8(a) are met and such assertion of exclusive control or
origination of instructions or entitlement orders is for the purpose of
exercising such rights and remedies.

Upon the written request of either Party A or Party B at any time after the
execution of this Credit Support Annex, Party A and Party B shall use their
reasonable best efforts to negotiate and enter into a Control Agreement with the
Custodian that satisfies the criteria described in this Paragraph 13(l)(i) and
otherwise is reasonably acceptable to Party A and Party B.

 

  (ii)

Modification to Paragraph 6(d)(i) – Distributions: Paragraph 6(d)(i) shall be
amended so that the phrase “or is deemed to receive” is hereby deleted.

 

  (iii)

Modification to Paragraph 7 – Events of Default: Clause (i) of Paragraph 7 will
not apply to Party A as Pledgor and will apply to Party B as Secured Party
solely in respect of Party B’s obligations under Paragraphs 3(b), 6(d) and 8(d)
of the Credit Support Annex.

 

  (iv)

Calculations. Paragraph 4(c) shall be amended by inserting the words “, S&P
Credit Support Amount and Fitch Credit Support Amount” after the world “Value”.

 

  (v)

Expenses. Notwithstanding Paragraph 10, the Pledgor will be responsible for, and
will reimburse the Secured Party for, all transfer and other taxes and other
costs involved in the transfer of Eligible Credit Support and/or Posted Credit
Support either from the Pledgor to the Secured Party or from the Secured Party
to the Pledgor pursuant to this Annex.

 

  (vi)

Single Pledgor and Single Secured Party. Party A shall always be the Pledgor and
Party B shall always be the Secured Party.

 

10



--------------------------------------------------------------------------------

  (vii)

Exchange. The Secured Party shall only be obliged to transfer Eligible Credit
Support or Posted Credit Support under Paragraph 4(b) if the Valuation Agent has
confirmed in writing that no Delivery Amount would be created or increased by
the transfer (and the date of calculation will be deemed a Valuation Date for
this purpose).

 

  (viii)

Additions to Paragraph 12 – Additional Definitions: Terms used herein and not
defined herein shall have the meanings ascribed to such terms in the Schedule.
The following definitions of, “Ratings Criteria”, “Ratings Collateral Trigger”,
“Treasury Securities”, and “VB” shall be added to Paragraph 12 of this Annex:

“Ratings Criteria” means, the criteria used by S&P (“S&P Criteria”) and the
criteria used by Fitch as set out in the report by Fitch dated 23 May 2017 and
entitled Structured Finance and Covered Bonds Counterparty Rating Criteria:
Derivative Addendum (“Fitch Criteria”) for the purposes of determining the
amount of Eligible Credit Support the Counterparty is required to transfer
hereunder following a Ratings Collateral Trigger.    Where the Counterparty is
required to post collateral in accordance with more than one Ratings Criteria,
the Counterparty will be required to post collateral in accordance with such
Ratings Criteria which produces the highest Delivery Amount and the lowest
Return Amount.

Fitch Criteria

“Fitch Credit Support Amount” shall mean, for any Valuation Date:

 

  (a)

if the Fitch Threshold for such Valuation Date is zero, an amount in U.S.
dollars equal to:

 

  (i)

if the Pledgor has a Fitch Short-term Rating of “F2” or better or a Fitch
Long-term Rating of “A-” or better, the greater of (A) the sum of the following
for each Transaction hereunder: (1) the Secured Party’s Exposure plus (2) the
product of (w) 100%, multiplied by (x) the Fitch Volatility Cushion, multiplied
by (y) 60%, multiplied by (z) the Notional Amount and (B) zero; or

 

  (ii)

otherwise, the greater of (A) the sum of the following for each Transaction
hereunder: (1) the Secured Party’s Exposure plus (2) the product of (w) 100%,
multiplied by (x) the Fitch Volatility Cushion, multiplied by (y) the Notional
Amount and (B) zero;

 

  (b)

if the Fitch Threshold for such Valuation Date is infinity, zero.

“Fitch Volatility Cushion” means the percentage set forth in the following table
with respect to any Transaction:

 

     Weighted Average Life of Hedge
in Years(1)  

Note Rating

   < 1     1 - 3     3 - 5     5 - 7  

AA-sf or Better

     0.75 %      2.25 %      3.50 %      4.50 % 

Below AA-sf

     0.50 %      1.50 %      2.50 %      3.00 % 

 

(1) 

Calculated assuming zero defaults and using a zero prepayment assumption.

S&P Criteria

“S&P Credit Support Amount” shall mean: (A) if the Counterparty has elected that
Option 1 applies pursuant to Part 5(j) of this Agreement and if an Initial S&P
Ratings Event or a Subsequent S&P Ratings Event has occurred and is continuing
after the last day of the Collateral Remedy Period, an amount equal to the sum
of (i) 100% of the Exposure plus (ii) the VB multiplied by the sum of the
Notional Amounts, determined on such Valuation Date, of the outstanding
Transactions; (B) if the

 

11



--------------------------------------------------------------------------------

Counterparty has elected that Option 2 applies pursuant to Part 5(j) of this
Agreement and (i) if an Initial S&P Ratings Event has occurred and is continuing
after the last day of the Collateral Remedy Period, an amount equal to 125% of
the Secured Party’s Exposure or (ii) a Subsequent S&P Ratings Event has occurred
and is continuing after the last day of the Collateral Remedy Period, the
greater of (1) an amount equal to the sum of (i) 100% of the Exposure plus
(ii) the VB multiplied by the sum of the Notional Amounts, determined on such
Valuation Date, of the outstanding Transactions and (2) the product of (i) the
Exposure determined on such Valuation Date, and (ii) 1.3, or (C) if the
Counterparty has elected that Option 3 applies pursuant to Part 5(j) of this
Agreement and if the Subsequent S&P Ratings Event has occurred and is continuing
after the last day of the Collateral Remedy Period, an amount equal to the
product of (i) 100% of the Exposure determined on such Valuation Date, and
(ii) 1.25.

“Ratings Collateral Trigger” means the occurrence with respect to the
Counterparty of an Initial S&P Ratings Event, Subsequent S&P Ratings Event,
First Trigger Downgrade Event or a Required Ratings Downgrade Event.

“Treasury Securities” means U.S. Dollar-denominated senior debt securities of
the United States of America issued by the U.S. Treasury Department and backed
by the full faith and credit of the United States of America.

“VB” means, on any date, an amount equal to the relevant percentage specified in
the table below or otherwise agreed between the Counterparty and S&P, as being
applicable to swap transactions of a type and tenor (by reference to the legal
final maturity date of a swap transaction) equivalent to the Transaction).

 

     Volatility Buffer in
respect of the
Notional Amount of        Option 1      Option 2  

Swap tenor – remaining weighted-average time to legal final in years

   interest
rate cap
(%)      interest
rate cap
(%)  

Less than or equal to 3

     8.5        3.0  

Greater than 3 and less than or equal to 5

     12.5        4.0  

Greater than 5 and less than or equal to 10

     15        5.0  

For the purposes of the above table, “legal final” will be the “Termination
Date” as such term is defined in the Confirmation.

 

  (ix)

Notwithstanding any other provision in this Agreement to the contrary, no full
or partial failure to exercise and no delay in exercising, on the part of the
Counterparty or the Trust, any right, remedy, power or privilege permitted
hereunder shall operate in any way as a waiver thereof by such party, including
without limitation any failure to exercise or any delay in exercising to any or
to the full extent of such party’s rights with respect to transfer timing
pursuant to Paragraph 4(b), regardless of the frequency of such failure or
delay.

 

12



--------------------------------------------------------------------------------

  (x)

In all cases, in order to facilitate calculation of the Delivery Amount and the
Return Amount for a particular Valuation Date in accordance with Paragraph 3 of
this Annex:

Eligible Collateral;

Exposure; and

Posted Collateral

shall each be expressed in US Dollars. If any of these items are expressed in a
currency other than US Dollars, then they shall be converted into US Dollar
amounts at the spot exchange rate determined by the Valuation Agent on that
Valuation Date.

 

(m)

Agreement as to Single Secured Party and Pledgor. The Counterparty and the Trust
agree that, notwithstanding anything to the contrary in the recital to this
Annex, Paragraph 1(b) or Paragraph 2 or the definitions of Paragraph 12, (a) the
term “Secured Party” as used in this Annex shall mean only the Trust, (b) the
term “Pledgor” as used in this Annex shall mean only the Counterparty, and
(c) only the Counterparty makes the pledge and grant in Paragraph 2, the
acknowledgement in the final sentence of Paragraph 8(a) and the representations
in Paragraph 9.

 

(n)

Covenants of the Pledgor. So long as the Agreement is in effect, the
Counterparty covenants that it will keep the Posted Collateral free from all
security interests or other encumbrances created by the Counterparty, except the
security interest created hereunder, any security interests or other
encumbrances created by the Trust and any security interests in favor of
Custodian or the relevant clearing system; and subject to the foregoing it will
not sell, transfer, assign, deliver or otherwise dispose of, or grant any option
with respect to any Posted Collateral or any interest therein, or create, incur
or permit to exist any pledge, lien, mortgage, hypothecation, security interest,
charge, option or any other encumbrance with respect to any Posted Collateral or
any interest therein, without the prior written consent of the Trust.

 

(o)

Costs of Transfer and Collateral Account. Notwithstanding Paragraph 10, (i)
Party A will be responsible for, and will reimburse Party B for all transfer
taxes and other costs involved in the transfer of Eligible Credit Support either
from the Pledgor to the Secured Party or from the Secured Party to the Pledgor
hereunder and (ii) for all costs associated with the establishment and
maintenance of the Collateral Account.

 

(p)

Cumulative Rights. The rights, powers and remedies of the Secured Party under
this Annex shall be in addition to all rights, powers and remedies given to the
Secured Party by the Agreement or by virtue of any statute or rule of law, all
of which rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently without impairing the rights of the Secured Party
in the Posted Collateral created pursuant to this Annex.

 

(r)

Swap Transactions. References throughout this Annex to “Swap Transactions” are
deleted.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

MIZUHO CAPITAL MARKETS LLC     VERIZON OWNER TRUST 2019-A       By: Wilmington
Trust, National Association,
not in its individual capacity but solely as Owner Trustee
of Verizon Owner Trust 2019-A By:         By:       Name:       Name:   Title:  
    Title:   Date:       Date:

 

14